 

AMENDED AND RESTATED CO-MANAGER AGREEMENT

 

Amended and Restated Co-Manager Agreement (the “Agreement”) made as of the 1st
day of August 2012 (the “Execution Date”) by and between Icahn Enterprises L.P.
and Icahn Capital LP (collectively, the “Employer”), and Brett Icahn (the
“Employee”, and the Employee and David Schechter, each a “Co-Manager” and
together the “Co-Managers”). Unless otherwise defined herein a capitalized term
used herein shall have the meaning attributed to it in Section 15 hereof.

 

RECITALS:

 

Employee and Icahn Capital LP, a subsidiary of the Employer (“Icahn Capital”),
entered into a Co-Manager Agreement on April 1, 2010 (the “Prior Agreement”).
This Agreement amends, restates, supersedes and replaces in its entirety, the
Prior Agreement.

 

Icahn Capital operates Icahn Partners LP, Icahn Partners Master Fund LP, Icahn
Partners Master Fund II LP and Icahn Partners Master Fund III LP (all of the
foregoing together, the “Existing Funds”, which term will also include any and
all other hedge funds or other entities that are Affiliates of Employer that
may, from time to time, hereafter be designated as an “Existing Fund” by written
notice from Employer to Employee).

 

In connection with the execution of the Prior Agreement, the Existing Funds
established a new portfolio within the Existing Funds. That portfolio, which is
currently comprised of the investment positions listed on Schedule I attached
hereto (such positions, and all other Securities issued by any issuer of such
positions, whether now owned or hereafter acquired, the “Existing Sargon
Positions”), is referred to herein as the “Old Sargon Portfolio.” The activities
of the Old Sargon Portfolio were conducted under the Prior Agreement, and will
continue to be conducted under this Agreement, through the Existing Funds, but
such activities will be tracked as a separate portfolio. From the date hereof
through 11:59 p.m. on March 31, 2013, all purchases, sales, hedges and other
transactions in or relating to the Existing Sargon Positions will be conducted
and tracked under this Agreement solely within the Old Sargon Portfolio.

 

In connection with the execution of this Agreement, the Existing Funds are
establishing a second portfolio within the Existing Funds. That portfolio, which
will be comprised of new investment positions to be established on or after the
date hereof (the “New Sargon Positions”), is referred to herein as the “New
Sargon Portfolio.” The activities of the New Sargon Portfolio will be conducted
under this Agreement, through the Existing Funds, but such activities will be
tracked as a separate portfolio. The investment scope of the New Sargon
Portfolio under this Agreement (the “New Scope of Activity”) is to invest in
Securities of publicly traded companies domiciled in the United States or Canada
with (i) a class of Securities listed on either NYSE or NASDAQ and (ii) a market
capitalization of greater than $750 million and less than $10 billion (each a
“Qualified Issuer”). Prior to April 1, 2013, no transactions with respect to the
Existing Sargon Positions will be conducted within the New Sargon Portfolio.

 

 

 

 

The Old Sargon Portfolio will continue to be managed under this Agreement in
accordance with the investment scope that governed the Old Sargon Portfolio
under the Prior Agreement: to invest in loans and securities of small
capitalization publicly traded companies; being those with under $2 billion in
equity value (the “Old Scope of Activity”). The Old Scope of Activity has been
incorporated into this Agreement and will remain in effect with respect to the
Old Sargon Portfolio until April 1, 2013, at which time the Existing Sargon
Positions, all proceeds thereof, and any other cash or other property in the Old
Sargon Portfolio (excluding the co-investment by High River in the Existing
Sargon Positions) will be “rolled into” the New Sargon Portfolio. From and after
April 1, 2013: (i) the Old Sargon Portfolio will cease to exist as a separate
portfolio; and (ii) all purchases, sales, hedges and other transactions relating
to the Existing Sargon Positions will be conducted and tracked under this
Agreement solely within the New Sargon Portfolio and will be subject to the
terms applicable to the New Sargon Portfolio, provided that the Existing Sargon
Positions (and any further transactions in Securities of the issuers of the
Existing Sargon Positions) will not be required to be within the New Scope of
Activity.

 

The New Sargon Portfolio and the Old Sargon Portfolio are sometimes referred to
herein collectively as “Sargon.”

 

On the date hereof, Employee and High River Limited Partnership (“High River”)
are also entering into a Co-Manager Agreement substantially similar to this
Agreement (the “High River Agreement”). Prior to April 1, 2013, no transactions
with respect to the Existing Sargon Positions will be covered by the High River
Agreement.

 

NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, desiring to be legally bound, hereby agree as follows:

 

1.           Termination of Prior Relationships. Employee acknowledges and
agrees that except for: (i) his right under any indemnity agreement or indemnity
obligation now existing; and (ii) the rights of Employee expressly set forth in
this Agreement and the High River Agreement, Employee has no other contracts,
agreements, rights, partnership or membership interests, profit rights or
participations, or claims, against or relating to, any of the Employer or the
Existing Funds of any kind or character, direct or indirect and any and all such
contracts, agreements, rights, partnership or membership interests, profit
rights or participations, and claims, if any, are hereby terminated, waived and
released in all respect and are and shall be null and void and have no force or
effect. In particular, Employee is not entitled to any past or future base
salary or bonus, and is not entitled to receive any salary or bonus in respect
of the services he is to provide hereunder or any other payment or compensation,
other than as expressly set forth in: (a) Section 4(i) of this Agreement
(including Schedule III attached hereto); and (b) Section 5 of each of this
Agreement and the High River Agreement.

 

2

 

 

2.           Employment/Title/Benefits. Subject to the terms of this Agreement,
Employer (together with High River, as set forth in the High River Agreement)
hereby employs Employee to perform the duties described in Section 3(b) below,
and Employee hereby accepts such employment. Employee’s title shall be
“Portfolio Manager” of Sargon. Until such time as Employee is no longer employed
by Employer hereunder, so long as Employer makes such benefits available to its
senior executives, Employee shall be entitled to the following (it being
understood and agreed that the following items are stated in the aggregate and
are to be provided jointly by the Employer and High River): (i) vacation
annually in accordance with the policies of the Employer; (ii) Employee
(together with his spouse and eligible children) shall be entitled to
participate in the health insurance (medical, vision and dental) in which he is
currently participating; and (iii) Employee shall be entitled to participate in
the Employer’s group term life insurance plan (basic life with a maximum benefit
of $100,000) (but Employee will not participate in disability coverage) ((i),
(ii) and (iii), collectively, the “Benefit Program”). Employer will pay that
portion of the cost of coverage under the Benefit Program that would typically
be paid by Employee (the aggregate amount of all such payments, the “Total
Benefit Payments”). The Total Benefit Payments will be satisfied by the Employer
and High River will reimburse the Employer for 20% of the cost of the Total
Benefit Payments. All such payments by Employer shall be treated as includable
in Employee’s gross income.

 

3.           Term and Duties.

 

(a)            Term. The term of employment will begin on the Execution Date and
will end at 11:59 P.M. on July 31, 2016 unless such employment ceases earlier
for any reason (see Section 8) (whether (i) terminated for Cause; (ii)
terminated without Cause; (iii) due to death or disability; (iv) due to
termination of Sargon; (v) terminated under Section 8(i) within 30 days
following a Key Man Event; or (vi) by action of Employee such as resignation or
retirement). For all purposes under this Agreement “Term” shall mean the period
beginning on the Execution Date and continuing through the last day of
Employee’s employment hereunder.

 

(b)            Duties. Employee shall continue to provide to the Icahn Group the
services he has provided in the past including but not limited to: (i)
providing, performing and reviewing equity, debt, credit, transaction and
investment analysis and research; and (ii) otherwise providing his expertise in
connection with investment, business and financing and investor relations
activities. In addition, Employee will act as Co-Manager of Sargon, subject to
and in accordance with the terms and provisions of this Agreement. In that
capacity Employee will act and be responsible as a fiduciary to and on behalf
of, Employer and the Existing Funds.

 

(c)            Certain Positions. So long as Employee remains employed by any
member of the Icahn Group and at all times thereafter, Employee agrees that he
will: (a) not resign as a director of any public corporation on whose board he
is currently serving or on which, during his employment hereunder he begins to
serve at the request of the Employer or at the request of any person or entity
included in the Icahn Group, and that he will continue to accept ongoing
appointments and election to such boards for a period of 2 years following the
last day of his employment by any person or entity included in the Icahn Group;
and (b) resign from any such positions within five (5) business days following
the request of Employer that he do so.

 

3

 

 

4.           Sargon.

 

(a)            Sargon Operations. With respect to the New Sargon Portfolio,
Sargon may, pursuant to this Agreement, (i) purchase or sell only Securities
issued by Qualified Issuers and (ii) not purchase (measured by aggregate
purchase basis – i.e., disregarding any appreciation or depreciation) more than
$240 million of Securities of any single Qualified Issuer (for purposes of this
calculation, derivatives such as options will be measured by “notional exposure”
as opposed to premium paid). With respect to the Old Sargon Portfolio, prior to
April 1, 2013 (i.e., the date that the Old Sargon Portfolio (excluding the
co-investment by High River in the Existing Sargon Positions) will be “rolled
into” the New Sargon Portfolio, at which time the Old Sargon Portfolio will
cease to exist and the Existing Sargon Positions will be managed within the New
Sargon Portfolio pursuant to the foregoing sentence), Sargon may, pursuant to
this Agreement, (i) conduct transactions only with respect to the Existing
Sargon Positions and (ii) not conduct any transactions with respect to the
Existing Sargon Positions unless such transactions comply with the investment
parameters set forth on Schedule II attached hereto (it being understood and
agreed that such investment parameters are identical to Sections 4(b) and 4(c)
of the Prior Agreement) (the “Existing Parameters”). Sargon may not at any time
during the Term have positions in more than fifteen (15) different companies.

 

Investments that satisfy all of the requirements set forth in the foregoing
paragraph are referred to herein as “Permitted Investments.”

 

The parties understand, acknowledge and agree that (i) except as set forth on
Schedule I attached hereto, the First Profit Sharing Payment (as defined in
Section 4(i) below) shall not take into account any co-investment by High River
in Existing Sargon Positions prior to April 1, 2013 and (ii) the Second Profit
Sharing Payment shall take into account any appreciation or depreciation in the
market value of the Existing Sargon Positions (excluding the co-investment by
High River in the Existing Sargon Positions) only between April 1, 2013 and the
Final Date.

 

Unless the Employer and each of the Co-Managers shall have consented in writing,
except as set forth in the following paragraph and in Section 4(b) [Decision
Making] below: (a) Sargon shall not purchase or sell any Securities of an issuer
the Securities of which are held from time to time by the Employer or its
Affiliates outside of Sargon (it being understood and agreed that a denial by
the Employer of any request by one or both of the Co-Managers to have Sargon
purchase or sell Securities of an issuer the Securities of which are held by the
Employer or its Affiliates outside of Sargon shall not count as, or be deemed to
be, an Employer New Investment Rejection, an Employer Existing Investment
Rejection, an Employer Sale Rejection or an Employer Hedge Rejection, or
otherwise constitute, contribute to, or be counted toward the determination of,
a Terminating Event for purposes of this Agreement); and (b) neither the
Employer nor its Affiliates shall purchase or sell outside of Sargon any
Securities of an issuer the Securities of which are held from time to time in
Sargon. For the avoidance of doubt, the Employer and its Affiliates shall not be
restricted in any manner with respect to their hedging activities (i.e., any
hedging transactions, whether or not they meet the definition of a “Permitted
Hedge” and whether or not they are also being conducted within Sargon, may be
conducted by the Employer and its Affiliates outside of Sargon).

 

Notwithstanding the foregoing or any other provisions of this Agreement
(including those in Section 4(b) [Decision Making] below):

 

4

 

 

 

(1)            The Employer and its Affiliates shall be permitted to conduct
transactions outside of Sargon with respect to any issuer the Securities of
which are held in Sargon if, but only if: (i) on the date (x) the Employer
approved the proposal by the Co-Managers for Sargon to begin purchasing
Securities of such issuer or (y) the Co-Managers approved the proposal by the
Employer for Sargon to begin purchasing Securities of such issuer (in either
case, the “Approval Date”), the issuer had a market capitalization of greater
than $3.5 billion; and (ii) within 90 days following the Approval Date, Sargon
has not acquired at least 5% of the outstanding shares of common stock of such
issuer.

 

(2)            The phrase “Securities of an issuer the Securities of which are
held from time to time by the Employer or its Affiliates outside of Sargon” in
clause (a) of the foregoing paragraph shall be deemed to include Securities
issued by any issuer (i) listed from time to time on the “watchlist” maintained
by the Chief Compliance Officer of the Employer (whether or not the Employer or
its Affiliates own any position in such issuer) or (ii) which operates in an
industry in which the Employer or its Affiliates from time to time beneficially
own more than 50% of the voting stock (or have nominated more than 50% of the
members of the board of directors), directly or indirectly, of an issuer
engaged, directly or indirectly, in an active operating business (as of the date
hereof, such industries would include automotive parts and services, casinos and
gaming, fertilizer production, food packaging, home textiles and fashion, metal
scrap processing, petroleum refining and marketing, railcar manufacturing and
servicing, telecommunications services, etc.) (i.e., Sargon may not purchase or
sell any Securities of any such issuer and a denial by the Employer of any
request by one or both of the Co-Managers to have Sargon purchase or sell any
Securities of any such issuer shall not count as, or be deemed to be, an
Employer New Investment Rejection, an Employer Existing Investment Rejection, an
Employer Sale Rejection or an Employer Hedge Rejection, or otherwise constitute,
contribute to, or be counted toward the determination of, a Terminating Event
for purposes of this Agreement).

 

(b)            Decision Making. Sargon will be operated by the Co-Managers. All
activities of Sargon will require the approval of both Co-Managers. All
investment decisions of Sargon will require joint written approval of both
Co-Managers, given in email format to the Chief Compliance Officer of the
Existing Funds. As with all investments by the Existing Funds, the investment
strategy of Sargon will be set and led by the Employer, and each of David
Schechter and Brett Icahn will continue to report to the Employer with respect
to Sargon. The Employer will maintain oversight of, and have the power and
authority to direct and control the activities of, Sargon. In particular, prior
to making any purchase or sale of Securities, or taking any other action, that
would result in or require any 13D filing or Hart Scott filing, or any other
filing that would disclose a position publicly, the Co-Managers are required to
review that particular purchase or sale or other event with the Employer and
must obtain the Employer’s approval (which approval shall not be unreasonably
withheld by the Employer) before making any such purchase or sale or taking any
such action (it being understood and agreed that the content of any 13D filing,
Hart Scott filing, other regulatory filing or any other public statement
regarding any position held in Sargon – including any press release, letter or
other document that may be issued or required to be filed as an exhibit to any
filing – shall be acceptable to the Employer in its sole and absolute
discretion).

 

5

 

 

 

Without limiting the general provisions set forth in the preceding paragraph,
the parties agree that the following more specific procedures shall govern the
decision making process during the Term.

 

At any time and from time to time during the Term, (a) the Co-Managers may
propose to the Employer investments or hedges or sales of Securities that the
Co-Managers desire Sargon to pursue (for the avoidance of doubt, each such
proposal must be made jointly by both Co-Managers) and (b) the Employer may
propose to the Co-Managers investments or hedges or sales of Securities that the
Employer desires Sargon to pursue.

 

Proposals by the Employer to the Co-Managers

 

(i)           With respect to any purchase proposed by the Employer to the
Co-Managers of Securities issued by an issuer with respect to which Sargon does
not at that time have any position (i.e., a “new name”) (it being understood and
agreed that Employer has no obligation to make any such proposals and may pursue
any such transactions outside of Sargon in its sole and absolute discretion):

 

(1)            If, prior to the time that the Employer or its Affiliates have
purchased or sold any Securities of such issuer, (x) the Co-Managers have
elected that Sargon shall purchase Securities of such issuer and (y) Sargon has
actually purchased or sold Securities of such issuer, then any purchase or sale
of such issuer’s Securities shall be conducted by Sargon (and may not be
conducted by the Employer or its Affiliates outside of Sargon) and shall be
deemed to be a “Permitted Investment” (whether or not such purchase or sale or
issuer meets any or all of the requirements of such definition), and shall
otherwise be subject to all of the other terms of this Agreement (including,
without limitation, Section 5 – i.e., each purchase and sale of such issuer’s
Securities will be taken into account in calculating the Second Profit Sharing
Payment).

 

(2)            If, prior to the time that (x) the Co-Managers have elected that
Sargon shall purchase Securities of such issuer and (y) Sargon has actually
purchased or sold Securities of such issuer, the Employer or its Affiliates have
purchased or sold any Securities of such issuer, then any purchase or sale of
such issuer’s Securities may continue to be conducted by the Employer or its
Affiliates outside of Sargon at any time and from time to time and, for the
remainder of the Term, such issuer’s Securities shall no longer be a permissible
investment for Sargon under this Agreement (for the avoidance of doubt, the
Employer shall not cause Sargon to purchase or sell any of such issuer’s
Securities within Sargon without the prior written consent of the Co-Managers).

 

(ii)         With respect to any transaction, other than a transaction
contemplated in Section 4(b)(i) above, proposed by the Employer to the
Co-Managers for execution within the New Sargon Portfolio (including (a) any
purchase of Securities of an issuer with respect to which the New Sargon
Portfolio does at that time have a position (i.e., an “existing name”), (b) any
hedge (which shall include the covering of any short position), and (c) any sale
of Securities held in the New Sargon Portfolio):

 

6

 

 

 

(1)            If the Co-Managers elect that the New Sargon Portfolio shall
pursue such transaction, then such transaction shall be conducted by the New
Sargon Portfolio and shall be deemed to be a “Permitted Investment” or a
“Permitted Hedge,” as applicable (whether or not such transaction meets any or
all of the requirements of such definitions), and shall otherwise be subject to
all of the other terms of this Agreement (including, without limitation, Section
5 – i.e., such transactions will be taken into account in calculating the Second
Profit Sharing Payment).

 

(2)            If the Co-Managers elect that the New Sargon Portfolio shall not
pursue such transaction then the Employer agrees that (a) it shall not cause the
New Sargon Portfolio to execute such transaction and (b) the Employer and its
Affiliates may not (in the case of a proposed transaction in an existing name in
the New Sargon Portfolio) execute any transaction with respect to such issuer’s
Securities outside of Sargon. The Employer understands, acknowledges and agrees
that its only recourse in the event that the Co-Managers elect that the New
Sargon Portfolio not pursue any such transaction proposed by the Employer would
be to terminate this Agreement (in which case the Employer would be free to
engage, or to cause Sargon to engage, in any transaction).

 

Proposals by the Co-Managers to the Employer

 

(iii)        With respect to any purchase proposed by the Co-Managers to the
Employer of Securities of an issuer with respect to which Sargon does not at
that time have any position (i.e., a “new name”):

 

(1)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall purchase Securities of such issuer,
then any transaction with respect to such issuer’s Securities shall be conducted
by Sargon and shall be deemed to be a “Permitted Investment” (whether or not
such transaction or issuer meets any or all of the requirements of such
definition), and shall otherwise be subject to all of the other terms of this
Agreement (including, without limitation, Section 5 – i.e., each transaction
with respect to such issuer’s Securities will be taken into account in
calculating the Second Profit Sharing Payment); provided, however, that if
Sargon does not purchase or sell Securities of such issuer within one (1)
business day following such election, then such issuer shall be deemed to have
been abandoned by the Co-Managers (a “New Name Abandonment”) and any transaction
with respect to such issuer’s Securities may be pursued by the Employer or its
Affiliates outside of Sargon pursuant to the terms of the immediately following
clause (2).

 

(2)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall not purchase such Securities, or if
the Employer does not make any election within such 1-business day period (in
either case, an “Employer New Investment Rejection” – it being understood and
agreed that the rejection by the Employer of, or the failure of the Employer to
make an election with respect to, any proposed purchase of Securities that was
not a Permitted Investment shall not be deemed to be an Employer New Investment
Rejection), then (a) Sargon shall not purchase any Securities of such issuer and
(b) if, but only if, the proposed investment was a Permitted Investment, the
Employer and its Affiliates may not purchase any Securities of such issuer
outside of Sargon at any time during the Term, unless (x) the Employer has first
proposed to the Co-Managers that a purchase of Securities of such issuer be
executed within Sargon and (y) the Co-Managers have not, within one (1) business
day following receipt of such proposal, elected that Sargon shall purchase
Securities of such issuer (i.e., it is the express understanding of the parties
that the Employer shall be permitted to reject, or purposefully fail to make an
election with respect to, any proposed investment that is not a Permitted
Investment and then pursue such investment outside of Sargon). If a New Name
Abandonment shall have occurred pursuant to clause (1) above, then any purchase
or sale of Securities of such issuer and its affiliates may be conducted by the
Employer or its Affiliates outside of Sargon at any time and from time to time;
provided, however, that at any time prior to the first purchase of such issuer’s
Securities by the Employer or its Affiliates, the Co-Managers may again propose,
in accordance with the procedures set forth in this Section 4(b)(iii), that a
purchase of such issuer’s Securities be conducted within Sargon.

 

7

 

 

(iv)        With respect to any purchase (which shall include for the purposes
of this subsection the exercise of any options then held by Sargon) proposed by
the Co-Managers to the Employer of Securities of an issuer with respect to which
Sargon does at that time have a position (i.e., an “existing name”):

 

(1)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall purchase such Securities, then such
purchase shall be conducted by Sargon and shall be deemed to be a “Permitted
Investment” (whether or not such purchase or issuer meets any or all of the
requirements of such definition), and shall otherwise be subject to all of the
other terms of this Agreement (including, without limitation, Section 5 – i.e.,
such purchase will be taken into account in calculating the Second Profit
Sharing Payment); provided, however, that if Sargon does not purchase such
Securities within one (1) business day following1 such election, then such
purchase shall be deemed to have been abandoned by the Co-Managers (an “Existing
Name Abandonment”).

 

(2)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall not purchase such Securities, or if
the Employer does not make any election within such 1-business day period (in
either case, an “Employer Existing Investment Rejection” – it being understood
and agreed that the rejection by the Employer of, or the failure of the Employer
to make an election with respect to, any proposed purchase of Securities that
was not a Permitted Investment shall not be deemed to be an Employer Existing
Investment Rejection), or if an Existing Name Abandonment shall have occurred
pursuant to clause (1) above, then (a) Sargon shall not purchase such Securities
and (b) the Employer and its Affiliates may not purchase or sell any Securities
of such issuer outside of Sargon.

 

(v)          With respect to any hedge (which shall include the covering of any
short position) proposed by the Co-Managers to the Employer:

 



 

1 For purposes of this Agreement, “one (1) business day following” means by
10:00 a.m. EST on the second (2nd) business day following the day on which a
notice is given (e.g., if a notice is given on a Monday (whether or not such
Monday is a business day), then an election could be made until 10:00 a.m. EST
on Wednesday, and if such Wednesday was not a business day, then such election
could be made until 10:00 a.m. EST on Thursday).

 

8

 

 

 

(1)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall pursue such hedge, then such hedge
shall be conducted by Sargon and shall be deemed to be a “Permitted Hedge”
(whether or not such hedge meets any or all of the requirements of such
definition), and shall otherwise be subject to all of the other terms of this
Agreement (including, without limitation, Section 5 – i.e., such hedge will be
taken into account in calculating the Second Profit Sharing Payment); provided,
however, that if Sargon does not begin execution of such hedge within one (1)
business day following such election, then such hedge shall be deemed to have
been abandoned by the Co-Managers (a “Hedge Abandonment”).

 

(2)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall not pursue such hedge, or if the
Employer does not make any election within such 1-business day period (in either
case, an “Employer Hedge Rejection” – it being understood and agreed that the
rejection by the Employer of, or the failure of the Employer to make an election
with respect to, any proposed hedge that was not a Permitted Hedge shall not be
deemed to be an Employer Hedge Rejection), or if a Hedge Abandonment shall have
occurred pursuant to clause (1) above, then (a) Sargon shall not execute such
hedge and (b) the Employer agrees that it shall not cause Sargon to execute such
hedge.

 

(vi)        With respect to any sale proposed by the Co-Managers to the Employer
of Securities held in Sargon:

 

(1)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall pursue such sale of Securities, then
such sale of Securities shall be conducted by Sargon and shall be subject to all
of the terms of this Agreement (including, without limitation, Section 5 – i.e.,
such sale of Securities will be taken into account in calculating the Second
Profit Sharing Payment); provided, however, that if Sargon does not begin
execution of such sale of Securities within one (1) business day following such
election, then such sale of Securities shall be deemed to have been abandoned by
the Co-Managers (a “Sale Abandonment”).

 

(2)            If the Employer elects, within one (1) business day following
receipt of such proposal, that Sargon shall not pursue such sale of Securities
(an “Employer Sale Rejection”), or if a Sale Abandonment shall have occurred
pursuant to clause (1) above, then (a) Sargon shall not execute such sale of
Securities and (b) the Employer agrees that it shall not cause Sargon to execute
such sale of Securities.

 

Consequences of Employer Rejections

 

(vii)       While the Employer may exercise any number of (a) Employer New
Investment Rejections, Employer Existing Investment Rejections and/or Employer
Sale Rejections, without limit, the fourth (4th) occurrence of any combination
of the foregoing with respect to the New Sargon Portfolio (such fourth
occurrence, an “Investment Default”), unless waived by the Employee, will
constitute a Terminating Event for purposes of this Agreement, and (b) Employer
Hedge Rejections, without limit, the fourth (4th) occurrence of an Employer
Hedge Rejection with respect to the New Sargon Portfolio (such fourth
occurrence, a “Hedge Default”), unless waived by the Employee, will constitute a
Terminating Event for purposes of this Agreement.

 

9

 

 

Notwithstanding the foregoing:

 

(1)         If on any date during the Term (the “Trigger Date”) there is (x)
$400 million or less of Invested Capital (as defined below) and Losses (as
defined below) since the Measuring Date (as defined below) exceed $80 million or
(y) more than $400 million of Invested Capital and Losses since the Measuring
Date (as defined below) exceed 20% of the amount of Invested Capital, then
beginning on the Trigger Date and ending one year after the Break-Even Date (as
defined below): (a) no rejection by the Employer of any investment, sale, hedge
or other transaction proposed by the Co-Managers with respect to Sargon shall
count as, or be deemed to be, an Employer New Investment Rejection, an Employer
Existing Investment Rejection, an Employer Sale Rejection or an Employer Hedge
Rejection, or otherwise constitute, contribute to, or be counted toward the
determination of, a Terminating Event for purposes of this Agreement; and (b)
the Employer may cause Sargon to sell some or all of any Sargon positions and/or
to make additional purchases of any existing Sargon positions and/or to increase
or decrease any existing hedges (it being understood and agreed that the
Employer may not cause Sargon to purchase any new names or establish any new
hedges during such period). For the avoidance of doubt, there may be multiple
Trigger Dates, Measuring Dates and Break-Even Dates during the Term.

 

The term “Invested Capital” shall mean, on any date during the Term, the amount
of Original Capital (as defined in Section 4(d) below) on a notional basis
(i.e., total exposure) that has been invested in long positions by Sargon from
the Inception Date through and including such date. The amount of Invested
Capital shall not take into account: (i) any appreciation or depreciation in
Sargon investments; (ii) any cash or other proceeds realized from selling Sargon
investments – i.e., Invested Capital shall be deemed to be permanently
outstanding; or (iii) the market value of the Existing Sargon Positions (or the
co-investment by High River in the Existing Sargon Positions); provided,
however, that on April 1, 2013, the market value of the Existing Sargon
Positions that are “rolled into” the New Sargon Portfolio on such date
(excluding the co-investment by High River in the Existing Sargon Positions)
shall be added to the amount of Invested Capital. With respect to each purchase
of a long position by Sargon, all cash proceeds previously received from the
sale of Sargon long positions shall be deemed “used” to fund such purchase
before any amount of Original Capital shall be classified as “Invested Capital.”
For example, assuming that (i) Sargon purchases a $100 million long position on
the Inception Date, (ii) Sargon thereafter sells a portion of that position and
receives $50 million of cash proceeds, (iii) Sargon thereafter establishes a $25
million short position, and (iv) Sargon thereafter posts $10 million in cash to
establish a $100 million long derivative position (the amount deemed “invested”
being $100 million in such case), the amount of “Invested Capital” would be $150
million (i.e., (a) the notional value of the short position and the proceeds
collected would be ignored, (b) the $50 million of sale proceeds would be deemed
to have been used first to fund a portion of the $100 derivative purchase and
(c) the remaining $50 million would be deemed to have come from Original
Capital).

 

10

 

 

 

The term “Losses” shall mean, on any date during the Term, the aggregate amount
of net realized and unrealized losses (which shall be marked to market on a
daily basis) of the Existing Funds with respect to the New Sargon Portfolio from
the Measuring Date through and including such date.

 

The term “Break-Even Date” shall mean the date on which the Existing Funds shall
have recovered all Losses, without taking into account the Hurdle set forth in
Section 5 (i.e., the first date following a Trigger Date on which the amount of
Losses shall be zero).

 

The term “Measuring Date” shall initially mean the Inception Date. However, if a
Trigger Date occurs, then the Measuring Date shall be the Break-Even Date.

 

(2)            If the Employer waives the restriction in Section 4(a) above
stating that Sargon may not purchase more than $240 million of Securities of any
single Qualified Issuer, then, from and after the time that more than $240
million is so purchased, the Employer may reject any investment proposed by the
Co-Managers relating to that Qualified Issuer and none of such rejections shall
count as, or be deemed to be, an Employer New Investment Rejection or an
Employer Existing Investment Rejection, or otherwise constitute, contribute to,
or be counted toward the determination of, a Terminating Event for purposes of
this Agreement (it being understood and agreed that rejections by the Employer
of sales of Securities or Permitted Hedges proposed by the Co-Managers with
respect to such Qualified Issuer could give rise to Employer Sale Rejections or
Employer Hedge Rejections).

 

(3)            Notwithstanding any provisions to the contrary contained herein,
the Employer and the Employee agree that, with respect to any particular issuer,
if at any time there occurs an Employer New Investment Rejection, an Employer
Existing Investment Rejection, an Employer Sale Rejection or an Employer Hedge
Rejection with respect to such issuer, then following such time no rejection by
the Employer of any proposal by the Co-Managers relating to such issuer shall be
deemed to be an Employer New Investment Rejection, an Employer Existing
Investment Rejection, an Employer Sale Rejection or an Employer Hedge Rejection,
or otherwise constitute, contribute to, or be counted toward the determination
of, a Terminating Event for purposes of this Agreement (i.e., there can never be
counted more than one Employer New Investment Rejection, Employer Existing
Investment Rejection, Employer Sale Rejection or Employer Hedge Rejection per
issuer, regardless of the actual number of such rejections).

 

(4)            Notwithstanding any provisions to the contrary contained herein,
the Employer and the Employee agree that no rejection by the Employer of any
purchase or sale of Securities proposed by the Co-Managers that would result in
Sargon having positions in more than fifteen (15) different companies shall
count as, or be deemed to be, an Employer New Investment Rejection or otherwise
constitute, contribute to, or be counted toward the determination of, a
Terminating Event for purposes of this Agreement.

 

11

 

 

(5)            Notwithstanding any provisions to the contrary contained herein,
the Employer and the Employee agree that no rejection by the Employer of any
transaction proposed by the Co-Managers that would result in a Legal Trigger (as
defined below), either at the time of such transaction or with the passage of
time or with the giving of any notice, shall be deemed to be an Employer New
Investment Rejection, an Employer Existing Investment Rejection, an Employer
Sale Rejection or an Employer Hedge Rejection, or otherwise constitute,
contribute to, or be counted toward the determination of, a Terminating Event
for purposes of this Agreement.

 

The term “Legal Trigger” shall mean any requirement that the Employer or any of
its Affiliates or any issuer or third party make any filing, cross any
threshold, make any payment or repayment, issue any Securities, repurchase or
offer to repurchase any Securities, accelerate the vesting of any equity award,
have any liability, or otherwise become subject to any obligation, regulation or
restriction, under: (a) Regulation 13D, Section 16, Rule 144 or any other rule
or regulation promulgated by the Securities and Exchange Commission; (b) any
state anti-takeover law (e.g., Section 203 of the Delaware General Corporation
Law); (c) any regulation, rule, statute or other limitation on ownership
relating to a regulated industry (e.g., banking, energy, gaming, health care,
insurance, liquor, telecommunications, etc.); (d) ERISA or any rule promulgated
by the PBGC; (e) Section 5881 of the Internal Revenue Code or any other rule,
regulation or statute requiring the payment of any excise tax; (f), the
Hart-Scott-Rodino Act; (g) any poison pill, NOL preservation plan or similar
device; (h) any poison put provision, change of control provision, or any other
similar provision under any bond indenture, credit agreement or other document
governing any indebtedness; (i) any change of control provision in any incentive
compensation plan, employment agreement, option agreement, restricted stock
agreement, change of control agreement or similar plan or agreement (e.g.,
golden parachute payments); or (j) any provision of any contract, plan, charter,
bylaws or other document, or any federal or state regulation, rule or statute,
in either case similar to any of the foregoing.

 

(6)            In the event that any rejection by the Employer of a sale of
Sargon Securities proposed by the Co-Managers would constitute an Employer Sale
Rejection, the Employer may instead elect to effect a Deemed Sale (as defined
below), in which case (i) Sargon shall not sell such Securities and (ii) such
rejection shall not be deemed to be an Employer Sale Rejection or otherwise
constitute, contribute to, or be counted toward the determination of, a
Terminating Event for purposes of this Agreement.

 

The term “Deemed Sale” shall mean an election by the Employer, which must be
communicated to the Co-Managers within 48 hours following a proposal by the
Co-Managers with respect to a sale of Sargon Securities, to have such Securities
deemed “sold” to the Employer at a price equal to either (at the option of the
Employer) (i) the closing market price of such Securities on the date of the
proposal (the “Proposal Date”) or (ii) the 30-day VWAP, as calculated by
Employer in a manner consistent with practices utilized by the Existing Funds,
of such Securities for the 30-day period beginning two (2) days following the
Proposal Date. In the event of a Deemed Sale, (i) such Securities will be deemed
removed from either the Old Sargon Portfolio or the New Sargon Portfolio, as
applicable, on the date of the Deemed Sale (i.e., either the date of the
proposal or the final day of the 30-day VWAP period) and (ii) from and after
such date, the Employer shall make available to the Old Sargon Portfolio or the
New Sargon Portfolio, as applicable, an amount in cash or cash equivalents equal
to the deemed “purchase price” of such Securities (it being understood and
agreed that the foregoing provision is a mere notional calculation and that no
actual “sale” for tax or other purposes shall be deemed to have occurred as a
result of such calculation).

 

12

 

 

(7)            The Employer and the Employee agree that: (a) good faith
disagreements shall not be deemed to be Employer New Investment Rejections,
Employer Existing Investment Rejections, Employer Sale Rejections or Employer
Hedge Rejections, or otherwise constitute, contribute to, or be counted toward
the determination of, a Terminating Event for purposes of this Agreement; and
(b) a rejection by the Employer of any investment, hedge, sale or other matter
proposed by the Co-Managers that is not a bona fide proposal made in good faith
by the Co-Managers to the Employer (in this regard, any proposal made by a
Co-Manager with the design, desire or purpose of eliciting a rejection from the
Employer shall be deemed not to have been made in good faith) will not count as,
or be deemed to be, an Employer New Investment Rejection, an Employer Existing
Investment Rejection, an Employer Sale Rejection or an Employer Hedge Rejection,
or otherwise constitute, contribute to, or be counted toward the determination
of, a Terminating Event for purposes of this Agreement.

 

Process for Documenting Proposals, Elections, Rejections, Etc.

 

(viii)      All decisions relating to purchases or sales of Securities, hedges,
regulatory filings and any other matters concerning Sargon shall be made in a
manner consistent with the protocol that was followed with respect to the Prior
Agreement as follows: (a) the Co-Managers shall discuss the matter with a
designee of the Employer (the “Employer Designee”), which, until further notice
is provided by the Employer to the Employee, shall be Carl C. Icahn, the
Chairman of the Board of the Employer (the “Chairman”), and then one of the
Co-Managers shall send an email to the following people, informing them of the
decision: the Chief Compliance Officer and the General Counsel of the Employer,
the executive assistant to the Chairman (currently Susan Gordon), and the other
Co-Manager; (b) no verifying emails similar to those referenced in the following
paragraph shall be required; and (c) decisions with respect to the purchase of
Securities do not need to be made and communicated on a daily basis, but rather
can be set as thresholds (e.g., “approval was obtained to purchase up to $10
million or 1 million shares of common stock of XYZ Company”), it being
understood and agreed that no such approval shall be deemed to be a waiver of
any provision of this Agreement (e.g., the restriction in Section 4(a) above
stating that Sargon may not purchase more than $240 million of Securities of any
single Qualified Issuer) unless such waiver is documented in accordance with the
protocol set forth in the following paragraph (it being the desire of the
parties that all major decisions relating to Sargon be documented in accordance
with the higher level of verification contemplated in the following paragraph in
order to avoid disputes).

 

13

 

 

Notwithstanding the foregoing, no “proposal,” “election,” “rejection,”
“abandonment” or other decision or notice referred to above in this Section 4(b)
(each a “Communication”) shall give rise to an Employer New Investment
Rejection, an Employer Existing Investment Rejection, an Employer Sale Rejection
or an Employer Hedge Rejection (i.e., no such Communication shall constitute,
contribute to, or be counted toward the determination of, a Terminating Event
for purposes of this Agreement) unless, in each case: (1) such Communication was
initially effected and documented in accordance with the protocol set forth in
the immediately preceding paragraph (including written notice from the
Co-Managers to the Employer stating that failure to agree with them will, in
their view, constitute an Employer New Investment Rejection, an Employer
Existing Investment Rejection, an Employer Sale Rejection or an Employer Hedge
Rejection); (2) the Employer Designee has, in response to such written notice,
replied that the Employer nonetheless does not agree with the Co-Managers; and
(3) the Chief Compliance Officer or the General Counsel shall have confirmed
such Communication with the Employer Designee and sent another email to Susan
Gordon (or another individual designated by Employer) and each of the
Co-Managers confirming such disagreement and the fact that it constitutes an
Employer New Investment Rejection, an Employer Existing Investment Rejection, an
Employer Sale Rejection or an Employer Hedge Rejection.

 

(c)            Staff. The Co-Managers will not hire any new staff or enter into
any third party arrangements requiring payment by Employer or the Existing Funds
without the prior consent of the Employer.

 

(d)            Sargon Capital. For purposes of tracking cash, profits, costs,
etc. Sargon will be accounted for, hypothetically, as if it were a separate
entity, and cash and Securities made available for Sargon by the Existing Funds
will be tracked as hypothetical advances made by the Existing Funds to be repaid
by Sargon, all as contemplated below in this clause (d) and in clause (e) of
this Section 4. References below in this clause (d) and in clause (e) to amounts
that “Sargon will have access to”, “capital”, “funded”, “drawn down”,
“additional capital”, “made available”, “allocated”, “outstanding” “holdings”,
“investments” “paid”, “repaid”, and to “costs” “expenses”, “trading
commissions”, “hedge and leverage” and the like are all set forth for the
purpose of hypothetically tracking and accounting for such items within Sargon
as if it were a separate entity. All of the matters referred to in this Section
4 will be tracked by and accounted for by Employer whose determination,
calculation, allocation and treatment of all such matters, and all other matters
necessary for, or related to, the implementation of the arrangements generally
described in this Section 4 will be final and binding on all parties absent
manifest error.

 

Sargon will have access to an aggregate of up to $2.4 billion of cash and
Securities (the “Original Capital”) “funded” by the Existing Funds beginning on
August 1, 2012 (the “Inception Date”) through the Final Date (as defined in
Section 5 below). On the Inception Date: (i) the Existing Funds will make
available to the New Sargon Portfolio an aggregate amount of “capital” equal to
the Inception Amount (as defined below), which shall be managed in accordance
with the New Scope of Activity; and (ii) the Old Sargon Portfolio shall continue
to be managed in accordance with the Old Scope of Activity and limited to the
Original Capital (as contemplated in Section 4(b) of the Prior Agreement). On
April 1, 2013, the Existing Sargon Positions, all proceeds thereof, and any
other cash or other property in the Old Sargon Portfolio (excluding the
co-investment by High River in the Existing Sargon Positions) will be “rolled
into” the New Sargon Portfolio. From and after April 1, 2013: (i) the Old Sargon
Portfolio will cease to exist as a separate portfolio; and (ii) all purchases,
sales, hedges and other transactions relating to the Existing Sargon Positions
will be conducted and tracked under this Agreement solely within the New Sargon
Portfolio and will be subject to the terms applicable to the New Sargon
Portfolio, provided that the Existing Sargon Positions (and any further
transactions in Securities of the issuers of the Existing Sargon Positions) will
not be required to be within the New Scope of Activity.

 

14

 

 

As of the close of business on the business day immediately preceding the
Inception Date, the market value of the Existing Sargon Positions (including any
cash and other property in the Old Sargon Portfolio, but net of any margin
indebtedness) (excluding the co-investment by High River in the Existing Sargon
Positions) was $[        ] (the “Reference Amount”).

 

The term “Inception Amount” shall mean $[        ], being the difference on the
Inception Date between $2.4 billion and the Reference Amount.

 

The parties understand, acknowledge and agree that: (i) on April 1, 2013, the
market value of the Existing Sargon Positions (including any cash and other
property in the Old Sargon Portfolio, but net of any margin indebtedness) that
are “rolled into” the New Sargon Portfolio may be more or less than the
Reference Amount; and (ii) regardless of the market value of the Existing Sargon
Positions as of April 1, 2013, the Hurdle set forth in Section 5 below will be
calculated using the sum of the Inception Amount and the Reference Amount (which
add to $2.4 billion).

 

(e)            Sargon Hedging and Leverage/Expenses. The Old Sargon Portfolio
may “hedge” its positions with the approval of Employer, as Employer, in its
sole and absolute discretion, considers appropriate, in accordance with the
Existing Parameters. The New Sargon Portfolio may “hedge” its positions with the
approval of Employer, as Employer, in its sole and absolute discretion,
considers appropriate, utilizing: (i) futures or options contracts referencing
the S&P 500 Index or the Russell 2000 Index; and/or (ii) equity securities (and
derivatives referencing such equity securities) issued by Qualified Issuers.
Hedging transactions: (i) must correlate to long portfolio positions (i.e., no
speculative short sales or other trading will be permitted); and (ii) will be
limited to $80 million of invested capital on any individual position or index
(including the S&P 500 Index and the Russell 2000 Index). Without limiting the
foregoing, the New Sargon Portfolio may not at any time: (i) establish any
position (whether long or short) having a notional value (i.e., total
“exposure”) that exceeds the amount of cash and cash equivalents “held” in the
New Sargon Portfolio at such time; or (ii) be net short on a notional basis. If,
as a result of price movements or otherwise, the New Sargon Portfolio becomes
net short on a notional basis, the Employer shall have the right from time to
time to require the Co-Managers to reduce hedges in an amount which, in the
judgment of the Employer, is necessary to rectify such situation. For purposes
of illustration, if the New Sargon Portfolio has $3 billion of “capital” or
“assets”: (i) $3 billion of long positions and no short positions would be
permissible; (ii) $2 billion of long positions and $1 billion of short positions
would be permissible; (iii) $1 billion of long positions and $2 billion of short
positions would not be permissible; and (iv) $4 billion of long positions and $3
billion of short positions would not be permissible. The foregoing examples
assume $3 billion of “capital” or “assets”. As the amount of “capital” or
“assets” increases and decreases, the restriction will be adjusted accordingly
(e.g., if there is $5 billion of “capital” or “assets”, the New Sargon Portfolio
may not have more than $5 billion of notional exposure; and if there is $1
billion of capital, the New Sargon Portfolio may not have more than $1 billion
of notional exposure). Hedges that satisfy all of the requirements set forth in
this Section 4(e) are referred to herein as “Permitted Hedges.”

 

15

 

 

The Old Sargon Portfolio may utilize margin or other types of borrowing only in
accordance with the Existing Parameters. The New Sargon Portfolio may not,
without the consent of the Employer, utilize margin or any other types of
borrowing; provided, however, that instruments with “embedded leverage” (such as
options and derivatives) shall be permissible and tracked on a notional basis
(e.g., the cost of a call/put option combo with the same strike price would be
calculated as: net premium paid (i.e., call premium paid, minus put premium
collected) plus (quantity x strike price)). The foregoing restrictions shall not
prevent the Employer or its Affiliates from obtaining margin or other loans or
otherwise using their positions (including any Securities “held” in Sargon),
directly or indirectly, as collateral for loans, all without any consent or
approval of the Co-Managers.

 

No expenses (legal, Hart-Scott, etc.) will be allocated to Sargon other than
trading commissions, SEC fees relating to sales of Securities and all costs
associated with transactions in options, swaps and other derivatives (which
trading commissions, SEC fees and derivatives costs will be deemed to be
“expenses” that are “paid” by, and reduce the value of Sargon and are thereby
taken into consideration for purposes of determining “Profit”) (further, the
investment results of short sales, derivatives, options, swaps, and payments
thereon deemed to have occurred in Sargon, will be taken into account in
determining “Profit”).

 

(f)            Termination of Sargon by Icahn Enterprises. Employer may, in its
sole and absolute discretion, by written notice to the Chief Compliance Officer
of the Existing Funds terminate Sargon at any time and withdraw all assets
deemed or treated as held therein, at which time Sargon shall, for all purposes,
be deemed to cease to exist and will no longer be deemed: (x) to be a
hypothetical separate entity or portfolio; or (y) to hold, be allocated or have
access to, any assets or capital. Such termination will end the employment of
Employee hereunder and the only rights of Employee will be those accrued through
the date of such termination as expressly set forth in Section 8 of this
Agreement, and Employee shall have no other rights, claims, power or privilege
arising from or relating to such termination, based upon any matter, fact or
thing of any kind as character.

 

(g)            Trade Allocation.            Trade allocation of Sargon among the
various funds in the Existing Funds will be made as determined by Employer in
its sole and absolute discretion.

 

(h)            Continuation. In the event of the termination or liquidation of
the Existing Funds or other cessation or elimination of the limited partners (or
limited partners other than members of the Icahn Group, their employees, agents,
relatives or designees) as investors in such funds (any of the foregoing an
“Elimination Event”) the Employer may, at its option, either: (i) continue to
pursue any or all of the investments that remain following such Elimination
Event, in which case all of the terms and provisions of this Agreement will
continue to apply mutatis mutandis, to such remaining investments owned by
Employer and its designated Affiliates, as if they are the “Existing Funds” and
in such event Sargon will continue and this Agreement will continue in full
force and effect, and Employee will continue as an employee hereunder; or (ii)
Employer may exercise its rights under Section 4(f) to terminate Sargon.

 

16

 

 

(i)            Investment by Employee. Within 60 days following March 31, 2013,
the Profit Sharing Payment due with respect to the Old Sargon Portfolio (which
shall, except as set forth on Schedule I attached hereto, be calculated as of
11:59 p.m. on March 31, 2013 in the same manner that was contemplated under
Section 5 of the Prior Agreement, which is reproduced for convenience on
Schedule III attached hereto) (the “First Profit Sharing Payment”) (net of
amounts necessary to satisfy all applicable federal, state and city income taxes
of Employee payable thereon) will be paid to the Employee and deposited into an
escrow account in the name of the Employee (the “Escrow Account”). The funds in
the Escrow Account (i) will be administered in accordance with an escrow
agreement substantially in the form attached hereto as Exhibit 1, among the
Employee, the Employer and an escrow agent reasonably acceptable to both of
them, (ii) will be invested only in U.S. Treasury money market funds (the
“Approved Funds”), (iii) will, except as provided in Section 8(c) below, earn a
hypothetical return (which the Employee acknowledges and agrees may be positive
or negative) as if such funds were invested by the Employee in Sargon on the
date of deposit into the Escrow Account – i.e., such hypothetical return will be
equal to the actual net rate of return earned by the Employer from Sargon,
taking into account the Hurdle and the payment of the Second Profit Sharing
Payment,2 during such period (the “Hypothetical Return”) (the Hypothetical
Return will not include any interest or other income relating to the Approved
Funds (“Income”)), (iv) will, except as provided in Section 8(c) below, be
released (in an amount equal to the original amount deposited, plus or minus the
amount of the Hypothetical Return, but excluding any Income (such amount, the
“Escrowed Amount”)) to the Employee at the time that the Second Profit Sharing
Payment (as defined in Section 5 below) becomes due under this Agreement (or, if
this Agreement is terminated without any Second Profit Sharing Payment becoming
due, at the time of such termination), (v) may not be withdrawn by the Employee,
in whole or in part, during the Term, and (vi) may not be pledged, directly or
indirectly, by the Employee or the Employer as collateral for any loan. For the
avoidance of doubt: (a) any Income shall be the property of the Employer; (b)
the Employer shall be responsible for all applicable taxes relating to any
Income; (c) any Income may be withdrawn by the Employer at any time or from time
to time, in its sole and absolute discretion; (d) from and after 12:00 a.m. on
April 1, 2013, the First Profit Sharing Payment shall be the property of the
Employee (subject to the restrictions set forth in the Escrow Agreement),
whether or not such funds have yet to be deposited into the Escrow Account (such
that, for example, if the Employee’s employment hereunder were to be terminated
without Cause prior to such deposit, the Employee would still be entitled to
receive the First Profit Sharing Payment); and (e) notwithstanding the
definition of “Escrowed Amount” set forth in Section 4(b)(i)(iv) above, if the
Employee’s employment hereunder is terminated without Cause prior to 11:59 p.m.
on March 31, 2013, the term “Escrowed Amount” shall mean the Profit Sharing
Payment due with respect to the Old Sargon Portfolio (which shall be calculated
as of the time of such termination in the same manner that was contemplated
under Section 5 of the Prior Agreement), without taking into account any
Hypothetical Return (which amount shall not be deposited into the Escrow Account
but rather delivered to the Employee in the same manner that was contemplated
under Section 5 of the Prior Agreement).

 



 

2 The parties agree that the following illustrative examples shall govern the
calculation of the Hypothetical Return (assuming a 1-year Term for simplicity):
(i) If the New Sargon Portfolio achieves a 10% gross return on $3 billion of
capital for $300 million of profit, the Hurdle would be $120 million and the
Second Profit Sharing Payment due to the Co-Managers collectively from the
Employer and High River would be 15% of $180 million, or $27 million – so the
Hypothetical Return that would be applied to the escrowed funds would be: ($300
million - $120 million - $27 million = $153 million) / $3 billion = 5.1% (i.e.,
if the escrowed funds were $5 million, such amount would be increased by
$255,000); (ii) if Sargon achieves a 4% gross return, no Second Profit Sharing
Payment would be due and the Hypothetical Return would be flat (i.e., the $5
million of escrowed funds would not be increased or decreased); (iii) if Sargon
achieves a 0% gross return, no Second Profit Sharing Payment would be due and
the Hypothetical Return would be negative 4.0% (i.e., the $5 million of escrowed
funds would be reduced by $200,000 to $4.8 million); and (iv) if Sargon achieves
a 10% loss, no Second Profit Sharing Payment would be due and the Hypothetical
Return would be negative 14.0% (i.e., the $5 million of escrowed funds would be
reduced by $700,000 to $4.3 million).

 

17

 

 

5.             Profit Sharing. Subject to the terms and provisions of this
Agreement, except in the event of the earlier termination of this Agreement by
the Employer under Section 8(i) within 30 days following a Key Man Event, as of
the date (the “Final Date”) which is the earlier of: (i) the date of the
occurrence of a Terminating Event or (ii) if Employee continues to be employed
hereunder through 11:59 p.m. on July 31, 2016, then at 11:59 p.m. on July 31,
2016, Employee will be entitled to receive from Employer a one-time cash payment
(the “Second Profit Sharing Payment”) to be paid 60 days following the Final
Date, equal to 7.5% of the Profit (as defined below), minus the Total Benefit
Payments.

 

For the avoidance of doubt, Employee and the Employer understand that pursuant
to Section 409A of the Internal Revenue Code of 1986, as amended, and the
regulations and other guidance thereunder (together, “Code Section 409A”),
payment of the Second Profit Sharing Payment will be treated as made upon the
60th day following the Final Date if the payment is made at such date or at a
later date within the same taxable year of Employee or, if later, by the 15th
day of the third calendar month following the 60th day following the Final Date,
provided however that Employee shall not be permitted, directly or indirectly,
to designate the taxable year of the payment.

 

“Profit” shall equal the amount, if any, by which the Gain (as defined below)
exceeds the Hurdle (as defined below).

 

The term “Gain” shall mean the amount, if any, by which the market value, as
calculated by Employer in a manner consistent with practices utilized by the
Existing Funds, of the New Sargon Portfolio (i.e., including all Securities and
cash) on the Final Date exceeds the sum of (i) the Inception Amount plus (ii)
the market value of the Existing Sargon Positions (excluding the co-investment
by High River in the Existing Sargon Positions) as of 11:59 p.m. on March 31,
2013. Notwithstanding the foregoing, if the Terminating Event giving rise to
such calculation is either an Investment Default or a Hedge Default, then the
term “Gain” shall mean the amount, if any, by which the 90-day VWAP, as
calculated by Employer in a manner consistent with practices utilized by the
Existing Funds, of the New Sargon Portfolio (i.e., including all Securities and
cash) for the 90-day period immediately following the Final Date exceeds the sum
of (i) the Inception Amount plus (ii) the market value of the Existing Sargon
Positions (excluding the co-investment by High River in the Existing Sargon
Positions) as of 11:59 p.m. on March 31, 2013.

 

18

 

 

The term “Hurdle” shall mean an amount equal to the sum of (i) a return on the
Inception Amount from the Inception Date until the Final Date, at a compounded
annual rate of 4% per annum, plus (ii) a return on the Reference Amount from
April 1, 2013 until the Final Date, at a compounded annual rate of 4% per annum.

 

The parties agree that the “Profit”, the “Gain” and the “Hurdle” will be
calculated in accordance with the hypothetical examples attached hereto as
Schedule IV.

 

For all purposes, including the calculation of “Profit”, if Employer or its
Affiliates obtain beneficial ownership of 90% or more of the equity, whether
through tender offer, merger or otherwise, of any company that is an investment
in Sargon, or if (as a result of actions taken by Employer or its Affiliates)
the Securities of such entity cease to be listed on an exchange or traded on a
public market, then Sargon will be deemed to have disposed of such equity
investment at the last price paid by the Employer or its Affiliates for such
security to the public, with the proceeds thereof derived by Sargon, with the
same effect as if such equity investment had been sold by Sargon, and such
equity investment shall cease to be part of, or to be included in, Sargon. In
addition, at any time that Employer and its Affiliates have beneficial ownership
of Securities providing greater than 50% of the voting power of any entity, the
Employer may at any time, in its discretion, by written notice to the Chief
Compliance Officer of the Existing Funds (each such notice, a “Transfer Election
Notice”), cause such Securities (including any portion thereof attributable to
Sargon) to be transferred to an Affiliate of Employer, in which event Employer
will have the right to elect and shall elect in any such Transfer Election
Notice, either: (i) that the portion of such Securities attributable to Sargon
prior to such transfer will continue to be treated for all purposes of this
Agreement as investments in Sargon; or (ii) that the portion of such Securities
attributable to Sargon prior to such transfer shall be deemed to have been sold,
and shall cease to be part of Sargon for all purposes, and in the event that the
election contemplated in this clause (ii) is made, then Sargon shall be deemed
for all purposes to have sold such Securities in the market for an amount equal
to the market value of such investment, as calculated by Employer in a manner
consistent with the practices utilized by the Existing Funds, and in the event
of a Transfer Election Notice, the election specified in clause (i) or (ii), as
applicable, shall be implemented for all purposes of this Agreement.

 

The Co-Managers are not entitled to any payment or benefits on any profit,
investment, position or transaction, that is made or occurs, or that is deemed
to have been made or to have occurred, outside Sargon, and only investments that
are allocated to Sargon by Employer in accordance with the terms of this
Agreement shall be utilized for purposes of determining “Profit”.

 

19

 

 

6.           Track Record.

 

(a)          Creation of Track Record.     After: (x) the Final Date (except as
set forth Section 6(b) and subject to the terms of Sections 6(c) and (d) and 7
below), if any; or (y) a termination of the employment of Employee by the
Employer under Section 8(i) within 30 days following a Key Man Event, if any;
the Employee will have the right to: (i) disclose the track record generated by
Sargon (the “Track Record”) only to market a Permitted Fund (as defined below);
and (ii) to discuss activities related to Sargon investment positions (if, and
only if, those positions have been publicly disclosed but are not still held by
the Existing Funds or their Affiliates on the Final Date) in order to market a
Permitted Fund (the matters contemplated in clauses (i) and (ii), collectively,
the “Covered Matters”). Either Co-Manager may request that a reputable third
party provide an audit or attestation report of the Track Record, whose fees
shall be paid by the owners of any new management company that seeks to market
off such Track Record.

 

(b)         Limitations on Use.            Anything herein to the contrary
notwithstanding, Employee will not, and will not have any right or license to,
use, employ, publish, market with, disclose or discuss, and is and will be
prohibited from, using, employing, publishing, marking with, disclosing or
discussing the Covered Matters: (i) if his employment is terminated for Cause,
or if he resigns other than by Permitted Resignation; or (ii) at any time after
such Employee becomes an employee, owner, director, advisor or consultant to an
Investment Fund or Management Company, or an Affiliate of an Investment Fund or
Management Company, other than a vehicle owned (subject to Section 7) and
controlled by such Employee; it being the intent of the parties that if the
Employee is to use the Track Record he must do so only as his first business
activity upon leaving the employ of Employer for the purpose of setting up his
own new hedge fund (a “Permitted Fund”) using the Track Record to market that
Permitted Fund.

 

(c)         Limited License.            The Employee recognizes, acknowledges,
and agrees that the Track Record is and shall be, for all purposes, the sole and
exclusive property of Employer and the Icahn Group, and that any ability of
Employee to disclose or discuss the Track Record and any other Covered Matters
constitutes a non-exclusive, non-transferable, royalty-free license to do so
solely in accordance with the terms of Section 6 and 7 of this Agreement and
subject to the terms of and conditions set forth in this Agreement.

 

(d)         Employer Review.            Employee agrees that any specific use or
disclosure of the Covered Matters, both with respect to format and with respect
to content, will require the prior written consent of Employer, which will not
be unreasonably withheld or delayed. Employee will provide to Employer, at least
20 days prior to any such use or disclosure: (i) a copy of any written
disclosure; and (ii) a general script of any oral disclosure so as to provide a
generalized understanding of the material to be presented orally, it being
understood by Employer that such oral communication will involve discussion and
reply to questions that cannot be precisely scripted.

 

7.           Participation in Management Co.  Subject in all respects to
Sections 7(k), 7(l) and 7(m) below:

 

20

 

 

(a)         Icahn Enterprises Participation.            In consideration of the
agreements of Employer set forth in this Agreement, Employee hereby grants to
Icahn Enterprises LP and its subsidiaries (“Icahn Enterprises”) the irrevocable
right and option: (i) to acquire any amount or amounts of limited partnership
interests (or equivalent interests) in any Investment Funds with which the
Employee is or becomes Associated or Affiliated (such amounts to be determined
by Icahn Enterprises, and which may be invested from time to time in one or more
of such Investment Funds) and (ii) to become the owner, (without contributing
any capital (other than, at the option of Icahn Enterprises, an amount of
capital necessary to assure its status as a partner for income tax purposes) to
any general partner or other managing entities or any other Person), of the
Section 7 Percentage of any and all Management Companies formed by, or otherwise
in any way related to or associated with, Employee, his Affiliates or
Associates, in any capacity, directly indirectly, whether as an individual,
investor, stockholder, partner, owner, equity owner, lender, agent, trustee,
consultant, employee, advisor, manager, franchisee (or in any other relationship
or capacity). The parties understand and agree that in Section 7 of the High
River Agreement, High River has been granted a right of participation similar to
those granted to Employer under this Section 7.

 

For the avoidance of doubt, it is the intention of the parties that: (i) if both
the Employee and the other Co-Manager have formed, or are or become Associated
or Affiliated with, the First Bona Fide Fund, then the aggregate investment by
Icahn Enterprises and High River in such First Bona Fide Fund in order to retain
the aggregate 15% Section 7 Percentage (allocated between Icahn Enterprises and
High River as contemplated herein) is $20 million in the aggregate; and (ii) if
the Employee but not the other Co-Manager has formed, or is or becomes
Associated or Affiliated with, the First Bona Fide Fund, then the aggregate
investment by Icahn Enterprises and High River in such First Bona Fide Fund in
order to retain the aggregate 15% Section 7 Percentage (allocated between Icahn
Enterprises and High River as contemplated herein) is $10 million in the
aggregate; the intention of the parties being that: (a) if the Employee and the
other Co-Manager form the First Bona Fide Fund together, then Icahn Enterprises
and High River would be entitled to own and retain, if they make an aggregate
$20 million investment in the First Bona Fide Fund, aggregate 15% participations
(allocated between Icahn Enterprises and High River as contemplated herein) in
the Management Companies relating to the First Bona Fide Fund, aggregate 15%
participations (allocated between Icahn Enterprises and High River as
contemplated herein) in any and all other Management Companies formed by, or
otherwise in any way related to or associated with, Employee, and aggregate 15%
participations (allocated between Icahn Enterprises and High River as
contemplated herein) in any and all other Management Companies formed by, or
otherwise in any way related to or associated with, the other Co-Manager; (b) if
the Employee but not the other Co-Manager forms the First Bona Fide Fund (and
the other Co-Manager never forms a First Bona Fide Fund), then Icahn Enterprises
and High River would be entitled to own and retain, if they make an aggregate
$10 million investment in that First Bona Fide Fund, aggregate 15%
participations (allocated between Icahn Enterprises and High River as
contemplated herein) in the Management Companies relating to the First Bona Fide
Fund, and aggregate 15% participations (allocated between Icahn Enterprises and
High River as contemplated herein) in any and all other Management Companies
formed by, or otherwise in any way related to or associated with, Employee; and
(c) if the Employee and the other Co-Manager each form a separate First Bona
Fide Fund, then Icahn Enterprises and High River would be entitled to obtain,
for an aggregate $10 million investment in each First Bona Fide Fund, aggregate
15% participations (allocated between Icahn Enterprises and High River as
contemplated herein) in the Management Companies relating to each First Bona
Fide Fund, aggregate 15% participations (allocated between Icahn Enterprises and
High River as contemplated herein) in any and all other Management Companies
formed by, or otherwise in any way related to or associated with, Employee, and
aggregate 15% participations (allocated between Icahn Enterprises and High River
as contemplated herein) in any and all other Management Companies formed by, or
otherwise in any way related to or associated with, the other Co-Manager.

 

21

 

 

The interests in Management Companies contemplated above will apply
proportionally to Icahn Enterprises and High River based upon their respective
participations as contemplated in this Agreement, including Section 7(l), and
the aggregate percentage participations may change from 15% to 10% or zero in
accordance with Section 7(l) and this Agreement, in the aggregate for Icahn
Enterprises and High River, and from 85% to 90% or 100%, for the Employee
(and/or Employee and the other Co-Manager, if they both have interests in such
Management Companies).

 

Without limiting the foregoing, the Employee understands, acknowledges and
agrees that: (i) Icahn Enterprises may acquire, from time to time, limited
partnership or equivalent interests in any Investment Funds with which the
Employee is or becomes Associated or Affiliated; (ii) the timing and amounts of
any such investments shall be determined by Icahn Enterprises; and (iii) unless
Icahn Enterprises and High River (allocated between Icahn Enterprises and High
River as contemplated in this Agreement and) fails to invest in the aggregate at
least one of either: (x) the High Funding Amount; or (y) the Minimum Funding
Amount, in the First Bona Fide Fund as contemplated in this Agreement then Icahn
Enterprises shall (A) have a Section 7 Percentage participation in each of the
Management Companies formed by, or otherwise in any way related to or associated
with, Employee, his Affiliates or Associates (whether such Management Companies
were formed before, contemporaneously with, or after the investments by Icahn
Enterprises in the First Bona Fide Fund), and (B) continue to have a Section 7
Percentage participation in each of the Management Companies formed at any time
by, or otherwise in any way and at any time related to or associated with,
Employee, his Affiliates or Associates (whether such Management Companies were
formed before, contemporaneously with, or after the investments by Icahn
Enterprises in the First Bona Fide Fund), in perpetuity, without having to make
any further investments in any Investment Funds then existing or formed
thereafter. In no event will the aggregate High Funding Amount for Icahn
Enterprises and High River for all First Bona Fide funds exceed $20 million. In
no event will the aggregate Minimum Funding Amount for Icahn Enterprises and
High River for all First Bona Fide Funds, exceed $10 million.

 

(i)         Icahn Enterprises will be the owner, without contributing any
capital to any general partner or other managing entities relating to such
Investment Funds, of the Section 7 Percentage of all Management Companies
relating to such Investment Funds (for the avoidance of doubt, Icahn
Enterprises’ participation will remain at the Section 7 Percentage, regardless
of the fact that Icahn Enterprises will not contribute any capital, either at
the time of formation of the Management Companies or at any time in the future,
whether or not the Employee or any other persons or entities contribute
additional capital);

 

(ii)         as the owner of a Section 7 Percentage of the Management Companies,
Icahn Enterprises will have the right to the Section 7 Percentage in perpetuity
of any Fee and Incentive Payments derived by any and all such Management
Companies, and Employee (and/or Employee and the other Co-Manager, if they both
have interests in such Management Companies) will initially have the right to
the balance of any Fee and Incentive Payments derived by any and all such
Management Companies in excess of the Section 7 Percentages of Icahn Enterprises
and High River;

 

22

 

 

(iii)        if in the future other persons or entities are granted or purchase
equity or other ownership interests in the Management Companies or participation
interests in any Fee or Incentive Payments derived by any or all of such
Management Companies, then Icahn Enterprises’ Section 7 Percentage participation
will remain at the Section 7 Percentage and the percentage interest of the
Employee (and/or the Employee and the other Co-Manager, if they both have
interests in such Management Companies, or transferees of his or their interest)
shall be reduced;

 

(iv)        Icahn Enterprises’ capital accounts relating to its investment in
limited partnership interests in the Investment Funds will be reduced, on a pro
rata basis with, and in the same manner that is applicable to, all other limited
partners in the Investment Funds, as a result of the payment of expenses by the
Investment Funds (such as trading commissions and other costs associated with
making investments that are commonly paid by Investment Funds, as opposed to
Management Companies);

 

(v)         for the avoidance of doubt, Icahn Enterprises’ participation will be
equal to the Section 7 Percentage of the gross Fee and the Section 7 Percentage
of the gross Incentive Payments derived by any and all such Management Companies
– i.e., any expenses or costs of forming and operating the Management Companies
(including but not limited to legal, accounting, filing fees, salaries, bonuses,
compensation, benefits, and “phantom” participations in any Fee or Incentive
Payments derived by the Management Companies, etc.) will not reduce Icahn
Enterprises’ Section 7 Percentage participation or payments in respect of such
Section 7 Percentage (nor will any such expenses or costs be charged to the
capital accounts of Icahn Enterprises relating to its Section 7 Percentage
interest) but will only dilute and reduce the interests of the Employee and any
other owners of the Management Companies (i.e., all such expenses and costs
shall be “paid” by the Employee and such other owners and not by Icahn
Enterprises);

 

(vi)        such Section 7 Percentage participation of Icahn Enterprises will
not be a mere economic interest, but will be represented by irrevocable equity
interest (stock, partnership interests, membership interests, or the like) in a
business vehicle that will be entitled to receive the Fee and Incentive Payments
and will include board membership on such Management Companies equal to the
Section 7 Percentage of the board, but at least one board member;

 

(vii)        Icahn Enterprises’ Section 7 Percentage participation will not be
subject to dilution, directly or indirectly, including any economic or equity
dilution resulting from any ownership, payment, obligation or other activity of
any subsidiary, and whether due to stock issuances, capital contributions or
otherwise;

 

23

 

 

(viii)       in the event that any person or entity, other than the Employee,
Affiliates of the Employee, members of the Employee’s family, and employees of
the Management Companies (a “Third Party”), that invests or proposes to invest
in limited partnership interests in the Investment Funds at any time receives or
is offered terms that are more favorable than either (a) the terms set forth in
this Section 7 or (b) the terms that are then applicable to Icahn Enterprises’
limited partnership investment (including, but not limited to, reduced
management fees or incentive allocation, shorter lock-up period, greater
transparency, co-investment rights, larger percentage participation in the
Management Companies, etc.), the Employee shall provide prompt written notice
thereof to Icahn Enterprises and Icahn Enterprises shall have the right to elect
to receive such more favorable terms, and if capacity constraints or other
factors allow for only Icahn Enterprises or such Third Party (but not both) to
invest in the Investment Funds, then only Icahn Enterprises shall be permitted
to invest; provided, however, that if such Third Party is required to invest a
certain amount of capital in order to obtain such more favorable terms (the
“Required Investment”), then if, but only if, the Employee has demonstrated to
the satisfaction of Icahn Enterprises that the Third Party (a) has the financial
wherewithal to make the Required Investment and (b) was ready, willing and able
to make the Required Investment, Icahn Enterprises must make the Required
Investment in order to obtain such more favorable terms; and

 

(ix)         Notwithstanding any provisions to the contrary contained in this
Section 7, if (i) the Employee has not formed or become Affiliated or Associated
with any Investment Funds or Management Companies or (ii) each of the Investment
Funds and Management Companies that the Employee has formed or with which he is
or has become Affiliated or Associated have been terminated and liquidated, and
the Employee seeks to obtain passive employment with a Management Company, and
not as an owner of a business (other than such ownership interest as is
typically provided to incentivize employees of Management Companies, but in any
event not greater than a 1% participation in such Management Company), then such
employer of the Employee will not be deemed a “Management Company” for purposes
of this Section 7 and Icahn Enterprises shall not be entitled, by virtue of this
Section 7, to (a) obtain a participation in such Management Company or (b)
invest in Investment Funds managed by such Management Company.

 

(b)         Access To Records.          Icahn Enterprises and its designated
representatives will have, and Employee and the Management Companies will
provide, access to the books and records (including, but not limited to all
financial information reflecting all Fees and Incentive Payment, and all
payments to Employee, his Affiliates and Associates) of the Management Companies
within 10 days following any request to Employee for access to such information;
provided that only one such request maybe made in any six (6) calendar month
period. Icahn Enterprises will be solely responsible for its expenses incurred
in accessing and reviewing any such information. Notwithstanding the foregoing,
Icahn Enterprises will be provided with copies of all audited annual and interim
financial statements of the Management Companies within 10 days following
receipt of the same by the Employee or his Affiliates.

 

(c)         Definitive Documents.       In connection with the formation of any
Management Companies that will be entitled to receive Fees and Incentive
Payments, and as a condition of using the Track Record, all related documents
reflecting the terms thereof (the “Definitive Documents”) shall be reasonably
acceptable to Icahn Enterprises and shall be consistent with the terms of
Sections 6 and 7, and shall fully create, issue, reflect and protect, the
rights, interests, powers and privileges of Icahn Enterprises as contemplated in
Sections 6 and 7 of this Agreement, all of which will be set out in full in the
Definitive Documents with such additional terms and provisions as are
appropriate to implement and protect the rights, interests, powers and
privileges of Icahn Enterprises contemplated in Sections 6 and 7, all in form
and content reasonably acceptable to Icahn Enterprises. The Fee and Incentive
Payments generated by any applicable Investment Fund will be payable solely to
the Management Company and not in any manner that would avoid or minimize the
amounts payable to Icahn Enterprises.

 

24

 

 

(d)         Notice.         As Icahn Enterprises has the right, but not the
obligation, to acquire a participation (subject to Section 7(l) below) in the
Management Companies, Icahn Enterprises must give a definitive response to the
Employee, within one month of the Employee notifying Icahn Enterprises of all
relevant details (including full responses to all requests for further
information made by Icahn Enterprises and copies of all documents) of its intent
to participate therein, subject to the satisfaction of Icahn Enterprises with
all Definitive Documents.

 

(e)          Other Companies. Following a Covered Marketing Event the Section 7
Percentage participation of Icahn Enterprises in Fees and Incentive Payments
(and all the terms of this Section 7) will apply not only to the Management
Companies entitled to receive such Fees and Incentive Payments related to that
initial fund, but will also apply to any successor or other vehicle (or the
Employee’s participation therein) for new or additional Investment Funds and all
Management Companies related to or associated with the Employee in any capacity,
whether or not the Track Record or Covered Matters is used to market any such
Investment Fund.

 

(f)         Leakage.          The Employee, his Affiliates and Associates, will
not receive directly or indirectly any salary, directors fees or other
compensation or value from the activities of the Management Companies or the
applicable Investment Funds, directly or indirectly, through subsidiaries or
otherwise, other than: (i) by virtue of his ownership interest in the balance of
Management Company in excess of the Section 7 Percentages of Icahn Enterprises
and High River; and (ii) a return on his invested capital pro-rata to other
investors in any such Investment Fund (but not subject to management fees or
incentive allocations or the like).

 

(g)        Tag Along.         Icahn Enterprises will have “tag-along” rights on
any sale of any interest in the Management Company by Employee, his Affiliates
and Associates. Any transferee of the Employee will become a party to the
Definitive Agreements for the benefit of Icahn Enterprises and its transferees.

 

(h)         Distributions.         All money withdrawn from Management Companies
will be paid in a proportion equal to the Section 7 Percentages of each of Icahn
Enterprises and High River, (or their respective transferees of their interest)
and the balance to the Employee (and/or the Employee and the other Co-Manager,
if they both have interests in such Management Companies, or transferees of his
or their interest).

 

(i)         Management.          From and after the occurrence of a Covered
Marketing Event: (x) the Employee may not manage any third party capital outside
of the Management Company and its subsidiaries, nor may the Employee own any
shares in any of its subsidiaries directly or indirectly (other than through its
indirect interest in the Management Company); and (y) the Employee may not own
any interest in any entity that manages third party capital other than such
ownership as may exist as a result of the ownership that the Management
Companies or its subsidiaries may have therein, in the case of each of (x) and
(y) other than through Management Companies in which the full rights and Section
7 Percentage participation of Icahn Enterprises, as contemplated in Sections 6
and 7 hereof, are provided for in Definitive Documents.

 

25

 

 

(j)          Proprietorship.         All of the foregoing will also apply if the
Employee operates without an entity as a Management Company, but instead
operates simply as an individual or sole proprietor.

 

(k)         Necessity of a Covered Marking Event.         Icahn Enterprises’
Section 7 Percentage participation, and all of the provisions of this Section 7,
will only be applicable if a Covered Marketing Event occurs and any transaction
that includes a Covered Marketing Event must itself comply with the terms of
this Section 7.

 

(l)          Level of Icahn Enterprises’ Participation.         The Section 7
Percentage participation of each of Icahn Enterprises and High River will be
determined in accordance with the following:

 

a.Icahn Enterprises and High River will each have the right to collectively
invest any amount as limited partners into Investment Funds managed by the
Management Companies.

 

b.If Icahn Enterprises and High River do not fail to collectively invest at
least $20 million as limited partners into the First Bona Fide Fund, the
aggregate Section 7 Percentages of Icahn Enterprises and High River in the
Management Companies will be 15%, to be allocated (subject to clause e. below)
pro rata to their investment. For purposes of illustration, if $20 million is
collectively invested in 80/20 ratio, a 12% participation in the Management
Companies will be allocated to Icahn Enterprises and a 3% participation in the
Management Companies will be allocated to High River. However, if $150 million
is invested by Icahn Enterprises in accordance with clause e. below prior to any
investment by High River, and $100 million is invested by High River, then a 15%
participation in the Management Companies will be allocated to Icahn Enterprises
and 0% will be allocated to High River.

 

c.If Icahn Enterprises and High River collectively invest at least $10 million
(but less than $20 million) as limited partners into the First Bona Fide Fund,
the aggregate Section 7 Percentage participation of Icahn Enterprises and High
River in the Management Companies will be 10%, to be allocated pro rata to their
investment (allocated 8% to Icahn Enterprises and 2% to High River, assuming for
purposes of illustration the same 80/20 investment ratio).

 

d.If Icahn Enterprises and High River collectively invest less than $10 million
as limited partners into Investment Funds managed by the Management Companies,
the Section 7 Percentages of each of Icahn Enterprises and High River in the
Management Companies will be zero.

 

26

 

 

 

e.Notwithstanding any provisions to the contrary contained above in this Section
7, while Icahn Enterprises and High River may each invest any amount as limited
partners into Investment Funds managed by the Management Companies: (i) Icahn
Enterprises shall have the right to obtain the full Section 7 Percentage (the
full 15% participation referred to above) by investing at least $20 million into
a First Bona Fide Fund and in such event the Section 7 Percentage of High River
will be zero; and (ii) if, but only if, Icahn Enterprises invests less than $20
million into the First Bona Fide Fund, then High River shall have the right to
obtain a percentage participation that is commensurate with its investment (for
example: (x) if Icahn Enterprises invests $15 million, then High River shall
have the right to invest $5 million to receive a 3.75% participation and (y) if
Icahn Enterprises invests $10 million, then High River shall have the right to
invest $10 million to receive a 7.50% participation). Employee will provide
written notice to High River on the first business day following any investment
by Icahn Enterprises in a First Bona Fide Fund stating the date and amount of
such investment. Prior to such time, if any, that Icahn Enterprises has invested
at least $20 million in limited partnership interests (or other interests) in
the First Bona Fide Fund: (i) if High River desires to make an investment into
the First Bona Fide Fund, High River must first notify (which notice shall not
be given earlier than the Condition Satisfaction Date), each of Icahn
Enterprises and Employee, in writing, of the amount of such proposed investment;
and (ii) if Icahn Enterprises has not, prior to the expiration of ten (10)
business days following the date of receipt by Icahn Enterprises of such notice,
(such period, the “10 Day Period”) invested such amount in the First Bona Fide
Fund, then Employee must give written notice of such fact to each of Icahn
Enterprises and High River, such notice to be given to Icahn Enterprises and
High River not later than 2 business days following the last day of such 10 Day
Period (such notice, the “Employee Section 7(l) Notice”), in which event High
River may invest such amount at any time prior to the expiration of 10 business
days following the date of the giving of the Employee Section 7(l) Notice to
High River.

 

f.Except as set forth above, any investment by Icahn Enterprises and/or High
River in the Investment Funds will be on the same terms as other third-party
limited partner investors; provided, however, that, notwithstanding any
“lock-up” or similar provisions applicable to the First Bona Fide Fund, Icahn
Enterprises and/or High River, as applicable, shall be permitted to withdraw any
or all of its capital from the First Bona Fide Fund on or following the date
that is three (3) years following its initial investment in the First Bona Fide
Fund (and any such withdrawal will not diminish or otherwise affect the Section
7 Percentage participation by Icahn Enterprises and/or High River, as
applicable, in all Management Companies formed by the Employee or with which he
is or becomes Affiliated or Associated).

 

27

 

 

All references above in this Section 7(l) to: (1) “$20 million” are for
illustration purposes only and assume that both the Employee and the other
Co-Manager have formed the First Bona Fide Fund together (if, instead, the
Employee but not the other Co-Manager has formed the First Bona Fide Fund, then
all such references to “$20 million” shall be deemed to be $10 million); and (2)
“$10 million” are for illustration purposes only and assume that both the
Employee and the other Co-Manager have formed the First Bona Fide Fund together
(if, instead, the Employee but not the other Co-Manager has formed the First
Bona Fide Fund, then all such references to “$10 million” shall be deemed to be
$5 million).

 

(m)          Failure to Raise First Bona Fide Fund. If (i) a Covered Marketing
Event occurs and (ii) the Employee forms, or is or becomes Associated or
Affiliated with, one or more Investment Funds, and (iii) the first such
Investment Fund formed by the Employee, or with which the Employee is or becomes
Associated or Affiliated, does not meet the definition of “First Bona Fide
Fund,” then Icahn Enterprises shall receive a Section 7 Percentage participation
in each Management Company formed by, or otherwise in any way related to or
associated with, Employee, his Affiliates or Associates, in any capacity,
directly indirectly, whether as an individual, investor, stockholder, partner,
owner, equity owner, lender, agent, trustee, consultant, employee, advisor,
manager, franchisee (or in any other relationship or capacity), in each case
without having to make any investments in any Investment Funds.

 

8.           Termination.

 

(a)           Power of Termination. The Employer may terminate the employment of
Employee under this Agreement at any time, (x) with Cause, or (y) in the sole
and absolute discretion of Employer, without Cause, or (z) in the sole and
absolute discretion of the Employer, within 30 days following a Key Man Event as
contemplated in Section 8(i) below. “Cause” shall mean any of the following: (a)
conduct by the Employee of the activities of Sargon in any manner that violates
any law, rule or regulation in any material respect, or that causes the
reputation of any member of the Icahn Group to be materially and adversely
affected, as a result of any wrongful or improper act; (b) conviction of any
crime (other than traffic violations and similar minor infractions of law); (c)
failure to follow the lawful directions given by Employer to Employee or the
written policies or procedures adopted by the Employer from time to time that
are made available to Employee; (d) failure to come to work on a full-time
basis, other than on holidays, vacation days, sick days, or other days off under
Employer's business policies; (e) impairment due to alcoholism, drug addiction
or similar matters; and (f) a material breach of this Agreement, including,
without limitation, any breach of Section 10 or 12 hereof. Prior to termination
for “Cause” as a result of failure as contemplated in clause (c) or (d) above,
Employee shall be given notice of his activity giving rise to such failure and
will have 3 business days to correct such activity; provided that Employer shall
only be required to provide notice under this sentence one time during any
calendar year.

 

(b)          Termination Without Cause/Permitted Resignation/Investment and
Hedge Defaults/Death/Disability. In the event of the cessation of Employee’s
employment under this Agreement due to any of the matters set forth in clauses
(i) through (vii) below:

 

28

 

 

 

(i)the employment of Employee is terminated by Employer without Cause; or

 

(ii)Employee resigns by means of a Permitted Resignation (as defined in Section
12 below); or

 

(iii)the employment of Employee is terminated due to Employee’s death or
disability (as contemplated in Section 8(e)); or

 

(iv)written notice by Employer terminating Sargon as contemplated in Section
4(f); or

 

(v)the occurrence of an Investment Default as contemplated in Section
4(b)(vii)(a) above (and such Investment Default is not waived by the Employee);
or

 

(vi)the occurrence of a Hedge Default as contemplated in Section 4(b)(vii)(b)
above (and such Hedge Default is not waived by the Employee); or

 

(vii)termination of the Term as a result of the continuance of the employment of
Employee hereunder through 11:59 P.M. on July 31, 2016,

 

then the Employee will be paid sixty (60) days following such cessation of
employment (i) as set forth in Section 4(i), the Escrowed Amount contemplated in
Section 4(i), and (ii) as set forth in Section 5, the Second Profit Sharing
Payment contemplated in Section 5, in each case through the last day of
Employee’s employment hereunder, and in each case subject to the other terms and
provisions of this Agreement (including, without limitation, deduction of the
Total Benefit Payments).

 

(c)                       Other Termination. In the event of: (w) a voluntary
termination (including by resignation) of employment by Employee (which shall
not be deemed to include a Permitted Resignation) prior to 11:59 P.M. on March
31, 2013; or (x) termination of the employment of Employee by Employer for Cause
prior to 11:59 P.M. on March 31, 2013, then Employee shall receive neither the
Escrowed Amount nor the Second Profit Sharing Payment and Employee shall not be
entitled to, or have any right, claim, power or privilege in respect of or for,
any profit, payment or compensation of any kind or character. In the event of:
(y) the voluntary termination (including by resignation) of employment by
Employee (which shall not be deemed to include a Permitted Resignation) after
11:59 P.M. on March 31, 2013 but prior to 11:59 P.M. on July 31, 2016; or (z)
the termination of the employment of Employee by Employer for Cause after 11:59
P.M. on March 31, 2013, then Employee shall not receive the Second Profit
Sharing Payment and Employee shall not be entitled to, or have any right, claim,
power or privilege in respect of or for, any profit, payment or compensation of
any kind or character; provided, however, that the Escrowed Amount shall (i)
remain in the Escrow Account through July 31, 2016, (ii) be released to the
Employee within 60 days following July 31, 2016 and (iii) continue to be
administered in accordance with the provisions of Section 4(b)(i) above, except
that the Hypothetical Return shall be calculated on the 90th day following such
termination, assuming (solely for purposes of such calculation) that the New
Sargon Portfolio was deemed to have been liquidated at a price equal to the
90-day VWAP, as calculated by Employer in a manner consistent with practices
utilized by the Existing Funds, of the New Sargon Portfolio for the 90-day
period beginning on the date of such termination.

 

29

 

 

(d)           Release/Notice by Employer. As a condition to payment of any
Amounts (as defined in Section 13(viii) below) contemplated in this Agreement,
Employer must receive from Employee a release in the form of Exhibit 2 hereto
and the same shall have become fully effective and non-revocable. Within five
(5) business days following the cessation of the employment of Employee
hereunder (including the occurrence of July 31, 2016 as the last day of the
Term) Employer will provide written notice to Employee informing him of the
requirement to provide the release contemplated in this Section 8(d).

 

(e)           Disability. For purposes of this Agreement, disability shall be
deemed to occur only if so declared in a written notice by Employer to Employee,
following illness or injury to Employee that results in Employee being unable to
perform his duties hereunder at the offices of Employer for a period of 30
consecutive business days or for 45 business days during any 60 business-day
period.

 

(f)           No Other Rights of Employee. In the event of the cessation of the
employment of the Employee for any reason or no reason whether as contemplated
in clauses (b) or (c) above, clause (i) below, or otherwise, the Employee shall
cease to have any right to any Escrowed Amount, Second Profit Sharing Payment,
cash compensation or any other payment or consideration or any other rights of
any kind or character, other than as expressly set forth in this Section 8.

 

(g)           Resignation. Employee may resign from his employment hereunder
(but will remain subject to Sections 1, 3(c), 6, 7, 8, 9, 10, 11, 12 and 13
hereof). Any such resignation will not be on less than four (4) weeks prior
written notice to Employer.

 

(h)           High River Termination. In the event that (i) a Terminating Event
occurs under the High River Agreement (but not under this Agreement) and the
High River Agreement is terminated or (ii) Sargon is terminated by High River
pursuant to Section 4(f) of the High River Agreement (but not under this
Agreement) or (iii) the High River Agreement (but not this Agreement) is
terminated within 30 days following a Key Man Event, the Employee shall have ten
(10) business days within which to elect to terminate this Agreement. Any such
termination of this Agreement by the Employee shall be deemed for all purposes
hereunder to be a Permitted Resignation.

 

30

 

 

(i)           Key Man Termination. In the event of the death or Permanent
Disability (as defined below) of Carl C. Icahn during the Term (a “Key Man
Event”), the Employer shall, within 30 days following the Key Man Event (during
which 30-day period this Agreement shall remain in effect and the Employer may
exercise any and all of its rights hereunder), deliver a written notice to the
Co-Managers in which the Employer shall elect to either terminate or continue
this Agreement. If no such notice is delivered, the Employer will be deemed to
have elected to continue this Agreement. If the Employer elects to terminate the
Agreement under this Section 8(i), then the Escrowed Amount contemplated in
Section 4(i) and the Second Profit Sharing Payment contemplated in Section 5
will be (i) marked as of the close of business on the business day immediately
preceding the time that the Key Man Event is first reported in the national
print or electronic media (the “Key Man Amount”) and (ii) paid to the Employee
sixty (60) days following such Key Man Event (minus the Total Benefit Payments).
If the Employer elects to continue the Agreement: (i) this Agreement shall
continue to remain in effect; (ii) the Employee shall not receive the Key Man
Amount; (iii) the Employer shall issue a press release stating that (a) it has
elected to continue the Agreement and (b) it has no present intention to
liquidate any of the Sargon positions (but retains the right to buy and sell
Securities in its discretion); (iv) from and after the 30th day following the
Key Man Event, each of the Employer Restrictions (as defined below) shall become
null and void and may no longer be exercised by the Employer (it being
understood and agreed that the investment parameters contained in Section 4(a),
and all other provisions of this Agreement, shall remain in full force and
effect in such case). For the avoidance of doubt, any such election by the
Employer to continue the Agreement shall in no event limit the rights thereafter
of (i) the Employee to terminate his employment under this Agreement at any
time, by voluntary termination or Permitted Resignation, or (ii) the Employer to
terminate the employment of Employee under this Agreement at any time, with or
without Cause, or to terminate Sargon pursuant to Section 4(f).

 

The term “Permanent Disability” means, with respect to Carl C. Icahn, that Mr.
Icahn has been declared by a non-appealable order of a court of competent
jurisdiction to be permanently unable to be responsible for and manage his
financial affairs due to physical or mental illness or injury.

 

The term “Employer Restrictions” shall mean (i) any requirement of the
Co-Managers under Section 4(b) to seek the approval of the Employer prior to
effecting any Permitted Investment, Permitted Hedge or sale of Sargon Securities
and (ii) any right of the Employer under Section 4(b) to reject or prevent the
execution of any Permitted Investment, Permitted Hedge or sale of Sargon
Securities.

 

(j)           Co-Manager Termination. In the event of the death, disability (as
contemplated in Section 8(e) above) or resignation, or any termination by the
Employer of the employment, of David Schechter during the Term (a “Co-Manager
Event”), (i) this Agreement shall continue to remain in effect, (ii) following
such Co-Manager Event, any provision of this Agreement requiring action by, or
the consent of, both Co-Managers shall require action by, or the consent of,
only the Employee, and (iii) notwithstanding any other provisions of this
Agreement to the contrary, if Sargon does not at the time of a Co-Manager Event
have sufficient cash and cash equivalents to satisfy any Amounts (as defined in
Section 13(viii) below) then due to David Schechter, then the Employer may, at
its option and without the consent of the Employee, cause Sargon to liquidate
such positions as may be necessary in the Employer’s discretion in order to
raise the required funds (provided, however, that the Employer shall consult
with the Employee with respect to the selection of any positions for
liquidation).

 

31

 

 

9.           Representations and Warranties. Employee represents as follows:

 

(a)           To the best of his knowledge, except as known to Employer, he is
not a party to, or involved in, or under investigation in, any pending or
threatened litigation, proceeding or investigation of any governmental body or
authority or any private person, corporation or other entity.

 

(b)           Employee has never been suspended, censured or otherwise subjected
to any disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations.

 

(c)           Employee is not subject to any restriction whatsoever which would
cause him to not be able fully to fulfill his duties under this Agreement.

 

10.         Confidential Information. During the term of this Agreement and at
all times thereafter, Employee shall hold in a fiduciary capacity for the
benefit of the Existing Funds and Employer, and their respective Affiliates all
secret or confidential information, knowledge or data, including without
limitation trade secrets, investments, contemplated investments, business
opportunities, valuation models and methodologies, relating to the business of
the Existing Funds, Employer, or their respective Affiliates, and their
respective businesses: (i) obtained by Employee during Employee’s employment
hereunder and during his previous employment with any of the foregoing persons
or entities and (ii) not otherwise in the public domain (all of the foregoing
“Confidential Information”). Employee shall not, without prior written consent
of the Employer (which may be granted or withheld in its sole and absolute
discretion provided that Employee shall be permitted to use Confidential
Information in connection with the performance of his duties with the Employer
and its Affiliates without being required to obtain the written consent of
Employer), communicate or divulge any of the types of information described in
the two previous sentences, knowledge or data to anyone other than the Existing
Funds, Employer and their respective Affiliate and those designated by Employer,
except to the extent compelled pursuant to the order of a court or other body
having jurisdiction over such matter or based upon the advice of his counsel
that such disclosure is legally required; provided, however, that Employee will
assist Employer at Employer expense, in obtaining a protective order, other
appropriate remedy or other reliable assurance that confidential treatment will
be accorded such information so disclosed pursuant to the terms of this
Agreement.

 

All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Employee, alone or with others, during the
period the Employee is employed hereunder, whether or not patentable and whether
or not on the Employer’s time or with the use of its facilities or materials,
shall be the property of Employer or its designee, and shall be promptly and
fully disclosed by Employee to Employer. Employee shall perform all necessary
acts (including, without limitation, executing and delivering any confirmatory
assignments, documents, or instruments requested by Employer) to vest title to
any such Invention in Employer or in any person designated by Employer and to
enable such person, at its expense, to secure and maintain domestic and/or
foreign patents or any other rights for such Inventions.

 

32

 

 

Without limiting anything contained above, Employee agrees and acknowledges that
all personal and not otherwise public information about the Existing Funds,
Sargon, Employer, and their respective Affiliates, including, without
limitation, their respective investments, investors, transactions, historical
performance, and all information regarding or concerning Carl Icahn, Mr. Icahn’s
family and employees of the Existing Funds, Sargon, Employer and their
respective Affiliates, shall constitute Confidential Information for purposes of
this Agreement. In no event shall Employee during or after his employment
hereunder, disparage the Existing Funds, Employer, Mr. Icahn, his family
members, their respective Affiliates or any of their respective officers,
directors or employees. Employee further agrees not to write a book or article
about Mr. Icahn or Mr. Icahn’s family members in any media and not to publish or
cause to be published in any media, any Confidential Information, and further
agrees to keep confidential and not to disclose to any third party, including,
but not limited to, newspapers, authors, publicists, journalists, bloggers,
gossip columnists, producers, directors, media personalities, film-makers, and
the like, any Confidential Information.

 

In furtherance of the foregoing, the Employee agrees that during the Term and
following the termination of this Agreement, except for the disclosures
permitted in Sections 6 and 7 above in connection with the marketing of a
Permitted Fund, the sole and only disclosure or statement he will make about or
concerning any or all of the Employer, High River, Mr. Icahn, his family
members, or any of the respective Affiliates of any of the foregoing, is to
acknowledge that he is or was employed with Employer.

 

The forgoing provisions of this Section 10 shall not apply to any disclosure or
use specifically permitted by the express terms of Sections 6 and 7 hereof.

 

11.         Remedy for Breach. Employee hereby acknowledges that the provisions
of Sections 6, 10 and 12 of this Agreement are reasonable and necessary for the
protection of the Icahn Group and Mr. Icahn’s family members and are not unduly
burdensome to Employee, and the Employee also acknowledges such obligations
under such covenants. Employee further acknowledges that the Icahn Group and Mr.
Icahn’s family members will be irreparably harmed if such covenants are not
specifically enforced. Accordingly, Employee agrees that, in addition to any
other relief to which the Employer may be entitled, including claims for
damages, each of the persons and entities that are included in the Icahn Group
and Mr. Icahn’s family members shall be entitled to seek and obtain injunctive
relief (without the requirement of any bond) from a court of competent
jurisdiction for the purpose of restraining Employee from an actual or
threatened breach of such covenants.

 

12.         Competitive Services. During the period that Employee is employed
under this Agreement and through a period ending on July 31, 2016, or if later
90 days after Employee ceases to be employed under this Agreement for any
reason, Employee will not:

 

 

33

 

 

 

(i)invest in or manage, or participate or engage in the business of investing in
or managing, or engage or participate in the business of raising or pooling of
cash or other assets for investment in, Securities, either individually or with
any person, entity, venture, vehicle, limited liability company, business, fund,
partnership, corporation, agency, proprietorship or any other enterprise
(whether or not conducted for profit) (each a “Covered Business”) or group of
Affiliated Covered Businesses (including, without limitation, any hedge fund,
mutual fund, investment company, managed account, fund of funds or other
vehicles for the investment or management of money or assets), whether for his
own account or with, for or on behalf of any Covered Business in any capacity,
directly indirectly, whether as an individual, investor, stockholder, partner,
owner, equity owner, lender, agent, trustee, consultant, employee, advisor,
manager, franchisee or in any other relationship or capacity, and will not enter
into the employ of such Covered Business, render any services to such Covered
Business, raise capital for such Covered Business, or otherwise become
interested in or aid, represent or assist such Covered Business directly or
indirectly in any manner; provided, however, that the provisions in this Section
12(i) shall not be deemed to preclude Employee, after cessation of his
employment under this Agreement, from acquiring Securities of any Covered
Business solely as a passive investment so long as such Securities do not, in
the aggregate, constitute more than one percent (1%) of any class or series of
outstanding Securities of such corporation or entity and the Securities of such
entity are: (i) registered under Section 12 of the Securities Exchange Act of
1934; or (ii) are purchased without reduction or waiver of management fees,
incentive allocations or other costs and reflect solely the proportionate
economic interests of the Employee based only upon his invested capital on a pro
rata basis.

 

The preceding paragraph of this Section 12(i) shall not be applicable if the
employment of Employee ceases as the result of: (v) termination of Sargon
pursuant to Section 4(f) at a time when Employer would not be entitled to
terminate the employment of Employee hereunder for “Cause”; (w) termination of
the employment of Employee by Employer without “Cause”; (x) Employee’s written
resignation (a “Permitted Resignation”) delivered by hand to the Chairman within
10 business days following an Uncured Employer Breach; (y) termination of the
employment of Employee by the Employer under Section 8(i) within 30 days
following a Key Man Event; or (z) the occurrence of an Investment Default as
contemplated in Section 4(b)(vii)(a) or a Hedge Default as contemplated in
Section 4(b)(vii)(b) above. An “Uncured Employer Breach” shall mean and be
limited to: (i) a material breach of this Agreement by Employer of the express
terms of this Agreement, if such breach continues for 15 business days following
written notice detailing the events resulting in such breach and circumstances
of such breach, given personally by hand by the Employee to the Chairman; (ii)
termination of Sargon pursuant to Section 4(f) of the High River Agreement at a
time when High River would not be entitled to terminate the employment of
Employee thereunder for “Cause”; (iii) termination of the employment of Employee
by High River without “Cause” and (iv) a Permitted Resignation by Employee under
the High River Agreement.

 

34

 

 

(ii)From the date hereof and through a period ending one (1) year from the last
day of Employee’s employment under this Agreement, Employee will not: (a)
solicit, interfere with or endeavor to entice away from Employer or any of its
subsidiaries or Affiliates, any current or prospective customer or client, or
any person in the habit of dealing with any of the foregoing; (b) attempt to
direct or solicit any current or prospective customer or client away from
Employer or any of its subsidiaries or Affiliates; (c) interfere with, entice
away or otherwise attempt to obtain or induce the withdrawal of any employee of
Employer or any of its subsidiaries or Affiliates; (d) advise any person not to
do business with Employer or any of its subsidiaries or Affiliates; or (e)
attempt to direct, divert, or otherwise usurp any business opportunity or
transaction that Employee learned of during Employee's employment with Employer.

 

(iii)The Employee acknowledges and agrees that the Icahn Group has a worldwide
reputation and operates on a worldwide basis and that the scope of these
covenants will and are intended to prohibit his activities as set forth above
throughout the world. The Employee acknowledges and agrees that the provisions
of Sections 6, 10, 11, 12(i) and 12(ii) are fair and reasonable and necessary to
protect the business, reputation, goodwill and franchise of the Icahn Group and
Mr. Icahn and his family. Employee acknowledges that, in light of the
significant potential compensation of Employee, Employee is voluntarily entering
into this provision and is well able to comply with its provisions without
hardship.

 

13.          Miscellaneous.

 

(i)Amendments and Waivers. No provisions of this Agreement may be amended,
modified, waived or discharged except as agreed to in writing by Employee and
Employer. The failure of a party to insist upon strict adherence to any term or
provision of this Agreement on any occasion shall not be considered a waiver
thereof or deprive that party of the right thereafter to insist upon strict
adherence to that term or provision or any other term or provision of this
Agreement. Notwithstanding anything herein to the contrary, the Employer may
amend this Agreement (and such amendment shall be binding upon Employee) at any
time, retroactively or otherwise, without Employee’s consent, to comply with
Code Section 409A. Employer will take such actions as Employer considers
reasonable (without any obligation to pay money) in order to help mitigate the
adverse effect of any such amendment.

 

35

 

 

(ii)Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Agreement
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Agreement.

 

(iii)Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

 

(iv)Judicial Modification. If any court determines that any of the covenants in
Section 12 or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court or arbitrator shall reduce such scope to the extent necessary to make
such covenants valid and enforceable.

 

(v)Successors; Binding Agreement. This Agreement shall inure to the benefit of
and be binding upon the successors and assigns of the Employer. Employee may not
sell, convey, assign, transfer or otherwise dispose of, directly or indirectly,
any of the rights, claims, powers or interest established hereunder or under any
related agreements or documents (including, without limitation, any rights or
interests in or with respect to the Escrowed Amount and the Second Profit
Sharing Payment, if any) other than with the prior written consent (which may be
granted or withheld in their sole and absolute discretion) of the Employer
provided that the same may, upon the death of Employee, be transferred by will
or intestate succession, to his estate, executors, administrators or heirs,
whose rights therein shall for all purposes be deemed subject to the terms of
this Agreement.

 

36

 

 

(vi)Limitation on Rights. Any matter, thing, judgment or determination that is
to be, or may be, made or determined by Employer under this Agreement, may be
made or determined in the sole and absolute discretion of Employer, whether or
not the phase “sole and absolute discretion” is included in the provisions
providing for such matter, thing, judgment or determination (except with respect
to any matter, thing, judgment or determination that is expressly stated herein
to be made or determined “reasonably” by the Employer). Notwithstanding any
provision to the contrary herein, no provision in this Agreement shall create,
or be deemed or construed to create, any claim, right or cause of action against
the Employer or any member of the Icahn Group arising from any failure: to agree
to make any investment, provide any financing, generate, obtain or charge any
fee, take any profit, or make or sell any investment, in each case whether for
any reason or no reason. Employer and its Affiliates shall have no duty or
obligation of any kind or charter to make, hold or continue any investment in
the Existing Funds or Sargon and may terminate Sargon at any time, for any
reason or no reason. Employee acknowledges that Employer could, for example, in
its sole and absolute discretion, terminate Sargon at any time, thereby
eliminating any further opportunity for Employee to obtain the Escrowed Amount
under Section 4(i) or a Second Profit Sharing Payment under Section 5 even if
Sargon was operating for months or years prior to such date, and in such event
Employee would receive no payment, compensation, profit or interests of any kind
or character if there was no “Profit” as of such date, and Employee is freely
accepting such risk in entering into this Agreement and waives and releases any
right, claim, power or privilege that might or could, otherwise arise from the
termination of Sargon (including any claim of bad faith, unfair dealing, quantum
meruit, unjust enrichment, breach of contract or any other theory in law or
equity). To the extent that any provision of this Agreement may result in any
duplication of any calculation, allocation, payment or amount, such consequence
is not intended and no such duplicate amount shall be included in any
calculation, allocation, payment or amount.

 

(vii)Taxes. All payments to Employee shall be subject to applicable deductions,
payroll and withholdings taxes, to the extent required by law, as determined by
Employer.

 

37

 

 

(viii)No Assignment. The rights of the Employee under this Agreement and to any
amounts payable under this Agreement or that may become payable hereunder
including, without limitation, the right to the Escrowed Amount and the Second
Profit Sharing Payment (all rights under this Agreement and to any payment and
amount, collectively, the “Amounts”) shall in no event be assigned, transferred,
pledged or encumbered by Employee, and any attempted assignment, transfer,
pledge or encumbrance of the Amounts, in whole or in part, shall be null and
void and of no force or effect. Such Amounts may not be subject to seizure for
the payment of any debts or judgments against Employee or be transferable by
operation of law in the event the Employee becomes insolvent or bankrupt.

 

(ix)Unfunded Nature of Compensation. Title to and beneficial ownership of the
Amounts that constitute nonqualified deferred compensation subject to Code
Section 409A shall at all times remain with the Employer, and shall continue for
all purposes to be part of the general assets of the Employer. Neither Employee
nor any person other than the Employer shall by virtue of the provisions of this
Agreement have any property interest whatsoever in any specified assets of the
Employer until and except to the extent that, such Amounts are paid to Employee
(it being understood and agreed that the First Profit Sharing Payment shall be
deemed to have been “paid” to Employee as of 11:59 p.m. on March 31, 2013). The
Employer shall not be required to purchase, hold or dispose of any investments
pursuant to this Agreement; however, any amount which may be invested under the
provisions of this Agreement shall continue for all purposes to be a part of
their general assets and subject to the claims of their respective general
creditors. To the extent that Employee acquires a right to receive any Amounts
from the Employer under this Agreement (other than, following March 31, 2013,
the First Profit Sharing Payment), such right shall be unsecured and unfunded
and shall be no greater than the right of any unsecured creditor of the
Employer.

 

38

 

 

(x)Determinations. Any calculation, allocation, estimate or other amount or
matter to be determined under this Agreement, or for the purpose of the
Agreement (in particular matters under and related to the application of
Sections 4 and 5, which the parties acknowledge and agree involve complex
matters that may arise beyond the specific language of those Sections, and will
involve significant judgments and interpretation with regard to the application
of the principals set forth therein to “real life” situations), for any period
or portion of a period, and any amount payable or allocable to or by Sargon, the
Existing Funds, Employee or otherwise, under this Agreement for any period or
portion of a period, shall be calculated, allocated, estimated or determined by
Employer, whose determination shall be final and binding on all parties. If
Amounts paid (or in respect of which payments are made) under Sections 4(i), 5
or 8 are at any time required to be returned or otherwise paid over to any of
the Existing Funds or their investors or Affiliates, due to any miscalculation,
mis-estimation or other error, or mistake or wrong doing, then the Employee
shall be required (within 180 days following written notice thereof by Employer)
to return his pro rata share of such Amounts so returned or paid over even if
such Amounts are returned or paid over following termination of employment of
Employee hereunder and this provision shall survive any termination or
expiration of Employee’s employment hereunder.

 

(xi)409A. The intent of the parties is that payments and benefits under this
Agreement which are subject to the provisions of Code Section 409A shall comply
with Code Section 409A and, accordingly, to the maximum extent permitted, this
Agreement shall be interpreted to be in compliance therewith. A cessation or
termination of Employee shall not be deemed to have occurred for purposes of
Sections 4(i), 5 or 8 or any other provision of this Agreement providing for the
payment of any Amounts or benefits subject to Code Section 409A upon or
following a cessation or termination of employment unless such termination is
also a “separation from service” as defined in Code Section 409A(a)(2)(A)(i) and
the regulations thereunder, of the Employee from the Employer (“Separation from
Service”) and, for purposes of any such provision of this Agreement, references
to a “termination”, “cessation of employment”, “termination of employment” or
like terms shall mean such “Separation from Service”. If the Employee is deemed
on the date of his termination of employment to be a “specified employee” within
the meaning of that term under Code Section 409(a)(2)(B)(i), then with regard to
any payment or the provision of any benefit that is considered deferred
compensation under Code Section 409A payable on account of a “Separation from
Service”, no such payment or benefit shall be made or provided prior to the
earlier of (A) the expiration of the six (6) month period measured from the date
of such “Separation from Service” of the Employee, and (B) the date of the
Employee’s death, to the extent required under Code Section 409A. Upon the
expiration of the foregoing delay period, all payments and benefits delayed
pursuant to this Section 13(xi) (whether they would have otherwise been payable
in a single sum or in installments in the absence of such delay) shall be paid
or reimbursed to the Employee in a lump sum, and any remaining payments and
benefits due under this Agreement shall be paid or provided in accordance with
the normal payment dates specified for them herein.

 

39

 

 

For purposes of Code Section 409A, the Employee’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Employer.

 

Notwithstanding any other provision of this Agreement to the contrary, in no
event shall any payment under this Agreement that constitutes "nonqualified
deferred compensation" for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.

 

(xii)Survival. Sections 1, 3(c), 6, 7, 8, 9, 10, 11, 12 and 13 of this Agreement
shall survive the termination of the employment of Employee hereunder and shall
be and remain fully effective in accordance with their terms.

 

(xiii)No Continuation of Agreement. Following the termination of the Term
Employee will not be deemed to be employed under this Agreement, even if the
employment of Employee with Employer or its Affiliates continues.

 

(xiv)No Joint and Several Liability. The parties acknowledge and agree that: (a)
the obligations and liabilities of the Employee under this Agreement are several
only, and will not be, nor construed to be, either joint with David Schechter or
joint and several with David Schechter; and (b) the obligations and liabilities
of the Employer under this Agreement are several only, and will not be, nor
construed to be, either joint with High River or joint and several with High
River.

 

40

 

 

(xv)Allocations between Icahn Enterprises and High River. The parties understand
and agree that, while various provisions of this Agreement make reference to
costs, funding obligations, participation rights and other amounts being
allocated 80% to Icahn Enterprises and 20% to High River, such allocations may
change at any time and from time to time (provided that the percentages
attributable to Icahn Enterprises and High River shall always add to 100%), as
may be decided by Icahn Enterprises and High River in their sole and absolute
discretion. Further, the parties acknowledge that references in this Agreement
to matters being determined “by the Employer, in its sole and absolute
discretion” (and similar language) also appear in the High River Agreement
(under which High River is the “Employer”) and that such matters will ultimately
be determined by each of Icahn Enterprises and High River, as employer under the
applicable agreement.

 

(xvi)Counsel/Review of Agreement. Employee acknowledges and agrees that he has
read and understands all of the terms, provisions and conditions of this
Agreement and has consulted with independent legal counsel of his choosing with
respect to this Agreement, or has had the opportunity to do so and determined,
at his own risk, not to seek such counsel. Employee shall be responsible for all
expenses of any legal counsel and other advisors retained by Employee in
connection with the transactions contemplated hereby.

 

(xvii)Entire Agreement. This Agreement represents the entire agreement of the
parties and supersedes any prior agreements, discussions, arrangements or
understandings among the parties. It specifically supersedes the Prior Agreement
and the Term Sheet dated May 31, 2012, which is not part of the agreement of the
parties and should not be utilized for purposes of interpreting the Agreement.

 

14.          Other.

 

(a)          Employee shall follow all written policies and procedures and
written compliance manuals adopted by or in respect of any or all of Employer
and its Affiliates that have been delivered to Employee, including, without
limitation, those applicable to investments by employees. In addition, except as
contemplated in this Agreement, Employee shall not, personally or on behalf of
any other person or entity, invest in or provide advice with respect to, any
investment made or actively being considered by Employer or its Affiliates,
unless disclosed to Employer in writing by Employee and approved in writing by
Employer which approval may be granted or withheld by them in their sole and
absolute discretion, and which approval, if granted, may be with limitations,
including on the amount of any investment which Employee may make at any time or
from time to time and may impose restrictions on the sale of any such
investment.

 

(b)          Employee agrees to provide to Employer a written list of all
existing investments of Employee, directly or indirectly.

 

41

 

 

15.Definitions.

 

“Affiliate” and “Control” shall have the meanings set forth in Rule 405 of
Regulation C of the Securities Act of 1933, as amended. Any reference in this
Agreement to an “Affiliate” or “Affiliates” in reference to any member of the
Icahn Group shall include, without limitation, all persons and entities that are
included in the Icahn Group, in each case, on the date hereof and from time to
time.

 

“Associate” shall have the meaning set forth in Rule 14a-1 promulgated under the
Securities Exchange Act of 1934.

 

“Condition Satisfaction Date” means that date on which the Funding Conditions
contemplated in the definition of “Required Funding Date,” are fully satisfied.

 

“Covered Marketing Event” means the first use of the Track Record or other
Covered Matters by Employee for the purpose of marketing an Investment Fund
formed by, or otherwise in any way related to or associated with, Employee, his
Affiliates or Associates, in any capacity, directly or indirectly, whether as an
individual, investor, stockholder, partner, owner, equity owner, lender, agent,
trustee, consultant, employee, advisor, manager, franchisee (or in any other
relationship or capacity), that precedes, results in, occurs contemporaneously
with, or follows, the formation or funding (in whole or in part), of an
Investment Fund.

 

“Employer Contribution” means the Icahn Enterprises Contribution.

 

“Fee and Incentive Payments” means any management fee, incentive allocation,
carried interest, profit sharing or participation, or the like.

 

“First Bona Fide Fund” means the first bona fide Investment Fund or group of
Investment Funds that: (1) is formed by the Employee, or with which the Employee
is or becomes Associated or Affiliated, following the termination of this
Agreement; and (2) is marketed through a Covered Marketing Event, to
institutional investors and high net worth individuals pursuant to a customary
hedge fund marketing process; and (3) contains investments from investors, other
than Icahn Enterprises and High River and their respective Affiliates, of at
least $80 million in the aggregate that are subject to fees and withdrawal
limitations no more favorable to the investor than those applicable to Employers
invested in such First Bona Fide Fund. The parties acknowledge that there could
be more than one “First Bona Fide Fund” as there could be: (i) such a fund
formed by (and/or associated with) Employee and also a fund formed by (and/or
associated with) the other Co-Manager; and (ii) alternately, there could be such
a fund formed by (and/or associated with) both Co-Managers (in which event there
will only be one First Bona Fide Fund).

 

“High Funding Amount” means: (x) $20 million with respect to a First Bona Fide
Fund which is formed by both Co-Managers, or with which both Co-Managers are or
become Associated or Affiliated on the Required Funding Date; and (y) $10
million with respect to a First Bona Fide Fund which is formed only by Employee
and with which the other Co-Manager is not and does not become Associated or
Affiliated on the Required Funding Date.

 

42

 

 

“High River Contribution” means the amount invested by High River in the First
Bona Fide Fund, on or prior to the Required Funding Date, but not more than $20
million minus the Icahn Enterprises Contribution, but regardless of the actual
amount so invested, for purposes of this definition the term “High River
Contribution” shall not be deemed to exceed $20 million.

 

“Icahn Enterprises Contribution” means the amount invested by the Icahn
Enterprises in the First Bona Fide Fund, on or prior to the Required Funding
Date, but regardless of the actual amount so invested, for purposes of this
definition the term “Icahn Enterprises Contribution” shall not be deemed to
exceed $20 million.

 

“Icahn Group” means Mr. Carl C. Icahn and his Affiliates (including those now or
hereafter his Affiliates) including, without limitation, High River, Icahn
Enterprises and all of their respective Affiliates), individually and
collectively.

 

“Investment Fund” means any hedge fund, mutual fund, investment company, managed
account, fund of fund or other vehicle by, under or through which money or
assets are controlled and/or managed.

 

“Management Companies” means, any person that manages, controls, advises, or
operates any Investment Fund, and/or obtains or receives or, is entitled to or
is formed to obtain or receive, Fees and Incentive Payments, directly or
indirectly.

 

“Minimum Funding Amount” means: (x) $10 million with respect to a First Bona
Fide Fund which is formed by both Co-Managers, or with which both Co-Managers
are or become Associated or Affiliated on the Required Funding Date; and (y) $5
million with respect to a First Bona Fide Fund which is formed only by Employee
and with which the other Co-Manager is not and does not become Associated or
Affiliated on the Required Funding Date.

 

“Person” means, any person, individual, entity, venture, vehicle, limited
liability company, partnership, proprietorship, corporation, or any other
business vehicle.

 

“Relative Employer Percentage” means the Employer Contribution divided by the
sum of the Icahn Enterprises Contribution, and the High River Contribution.

 

“Related Persons” means Carl C. Icahn, his Affiliates and Associates, or any of
their respective officers, directors, agents, employees or family members,
including all natural persons, and all entities, corporations, limited liability
companies, trusts, partnership and other business vehicles.

 

“Required Funding Date” means, 5:00pm, on the 25th business day following the
date that all of the following conditions (the “Funding Conditions”) are
satisfied: (x) Icahn Enterprise and High River have both received written notice
from Employee of the existence of the First Bona Fide Fund, (which has been
funded as a result of a Covered Marketing Event, and complies with the
requirements set forth in the definition of First Bona Fide Fund); and (y)
written notice has been given by Employer to Employee of the satisfaction of
Section 7(c) with respect to the Management Companies relating to the First Bona
Fide Fund.

 

43

 

 

“Section 7 Percentage” means: (A) until the occurrence of the Required Funding
Date, 15%; and (B) from and after the Required Funding Date, a percentage
determined as follows:

 

(i)           if at least the High Funding Amount is paid by the Required
Funding Date, the Section 7 Percentage of Icahn Enterprises shall equal 15%,
multiplied by the Relative Employer Percentage (it being understood and agreed
that, in the aggregate, the Section 7 Percentage of Icahn Enterprises under this
Agreement, and the Section 7 Percentage of High River under the High River
Agreement, shall equal 15%); or

 

(ii)           if at least the Required High Funding is not paid by the Required
Funding Date, but at least the Minimum Funding Amount is paid by the Required
Funding Date, then the Section 7 Percentage shall equal 10% multiplied by the
Relative Employer Percentage (it being understood and agreed that, in the
aggregate, the Section 7 Percentages of Icahn Enterprises under this Agreement,
and the Section 7 Percentage of High River under the High River Agreement, shall
equal 10%).

 

“Securities” means securities and other financial instruments, including,
without limitation: capital stock; preferred stock; shares of beneficial
interest; partnership interests and similar financial instruments; bonds, bank
debt, notes and debentures (whether subordinated, convertible or otherwise);
equity and other derivative products (including, without limitation, futures
contracts (and options thereon), swaps, options and warrants); loans; accounts
and notes receivable and payable held by trade or other creditors; bankruptcy
and trade claims; contract and other claims; executory contracts;
participations; commercial paper; and any other obligations and instruments or
evidences of indebtedness of whatever kind or nature; in each case, whether or
not publicly traded or readily marketable. Each reference in this Agreement to
“Securities issued by” a particular issuer, or “Securities of” a particular
issuer, shall also be deemed to include derivative instruments referencing such
issuer or any of its Securities.

 

“Terminating Event” means termination of the employment of Employee pursuant to
Section 8(b) as a result of the occurrence of any of the events listed in
clauses (i) through (vi) of Section 8(b).

 

“VWAP” means, if available, the arithmetic mean of the volume-weighted average
price per share of the applicable security as listed on Bloomberg for the hours
9:30 a.m. to 4:00 p.m. New York City time of each day during the applicable
period. With respect to any security or instrument for which such data is not
available on Bloomberg, “VWAP” shall mean such valuation methodology as the
Chief Compliance Officer of the Employer may determine in good faith, which
determination will be final and binding on all parties absent manifest error.

 



44

 

 

Terms used in this Agreement that are plural include the singular and the
singular includes the plural.

 

45

 

 





In WITNESS WHEREOF, undersigned have executed this Amended and Restated
Co-Manager Agreement as of August 1, 2012.

 

  EMPLOYEE           /s/ Breft Icahn      Breft Icahn           EMPLOYER        
  ICAHN ENTERPRISE L.P.     By: Ichan Enterprise G.P., Inc., its general partner
        By: /s/ Daniel A. Ninivaggi       Name: Daniel A. Ninivaggi       Title:
President           ICHAN CAPITAL LP           By: /s/ Daniel A. Ninivaggi     
  Name: Daniel A. Ninivaggi       Title: President  

 



 

 

 

